 



 
 

STOCKHOLDERS AGREEMENT

AMONG

AMERITRADE HOLDING CORPORATION,

THE STOCKHOLDERS LISTED ON
SCHEDULE A HERETO

AND

THE TORONTO-DOMINION BANK

DATED AS OF JUNE 22, 2005

 
 



--------------------------------------------------------------------------------



 



 

Table of Contents

              Page  
ARTICLE I DEFINITIONS
    1  
Section 1.1. Certain Defined Terms
    1  
Section 1.2. Methodology for Calculations
    10  
ARTICLE II SHARE OWNERSHIP
    11  
Section 2.1. General Limitation on Acquisition of Additional Voting Securities
    11  
Section 2.2. Stock Purchase Rights
    13  
Section 2.3. Application of Agreement to Additional Voting Securities
    15  
ARTICLE III TRANSFER RESTRICTIONS
    16  
Section 3.1. General Transfer Restrictions
    16  
Section 3.2. Specific Transfer Restrictions
    16  
Section 3.3. Legend on Securities
    17  
ARTICLE IV CORPORATE GOVERNANCE
    18  
Section 4.1. Composition of the Board
    18  
Section 4.2. Selection of Outside Independent Directors
    22  
Section 4.3. Vacancies Among R Directors and TD Directors
    23  
Section 4.4. Committees
    23  
Section 4.5. Agreement to Vote
    24  
Section 4.6. Proxies
    25  
Section 4.7. Notice of Initial R Directors and TD Directors
    25  
ARTICLE V OTHER COVENANTS
    26  
Section 5.1. Information Rights
    26  
Section 5.2. Trade Name
    27  
Section 5.3. Obligation of the Company to Repurchase Shares
    27  
Section 5.4. Non-Competition
    27  
Section 5.5. Non-Audit Services
    31  
Section 5.6. Parallel Discussions
    31  
Section 5.7. Restated Charter and Bylaws to be Consistent; Defensive Measures
    32  
Section 5.8. Tender Offer
    32  
ARTICLE VI MISCELLANEOUS
    34  
Section 6.1. Conflicting Agreements
    34  
Section 6.2. Inapplicability to Certain Shares
    34  
Section 6.3. Termination
    34  
Section 6.4. Amendment and Waiver
    36  
Section 6.5. Certain Actions
    37  
Section 6.6. Severability
    37  
Section 6.7. Entire Agreement
    37  
Section 6.8. Successors and Assigns; Third Party Beneficiaries
    37  



--------------------------------------------------------------------------------



 



 

              Page  
Section 6.9. Counterparts
    38  
Section 6.10. Remedies
    38  
Section 6.11. Notices
    38  
Section 6.12. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial
    40  
Section 6.13. Interpretation
    40  
Section 6.14. Effectiveness
    41  

Schedule A    R Parties



--------------------------------------------------------------------------------



 



 

Defined Terms Index

              Page  
Affiliate
    1  
Agreement
    2  
Appraised Value
    2  
Appraiser
    2  
Audit Qualified Director
    2  
Beneficial Ownership
    2  
Board
    3  
Business
    3  
Business Day
    3  
Bylaws
    3  
Capital Stock
    3  
Change of Control
    4  
Closing
    1  
Closing Date
    4  
Commission
    4  
Common Stock
    4  
Company
    1  
Competing Entity
    4  
Control
    4  
DGCL
    4  
Director
    4  
Excess Shares
    9  
Exchange Act
    5  
Existing Stockholders Agreement
    5  
Fair Market Value
    5  
Family Member
    5  
GAAP
    5  
Governmental Authority
    5  
Group
    5  
Incidental Acquisition
    6  
Independent Investment Banking Firm
    6  
Initial Designees
    21  
In-the-Money
    5  
JR
    1  
Legends
    17  
Litigation
    38  
Measurement Date
    6  
Non-Audit Services
    6  
Non-TD Directors Committee
    6  
Ordinary Course Securities
    6  
Outside Independent Directors
    6  
Outside Independent Directors Committee
    7  
Ownership Date
    7  
Ownership Percentage
    7  



--------------------------------------------------------------------------------



 



 

              Page  
Permitted Pledge
    7  
Person
    7  
Post-Termination Period
    34  
Qualifying Transaction
    7  
R Directors
    7  
R Parties
    1  
R Party
    1  
R Party Ownership Levels
    20  
R Party Ownership Limitation Percentage
    7  
R Party Tender Amount
    32  
R Party Termination Event
    8  
Restated Charter
    8  
Securities Act
    8  
Share Purchase Agreement
    1  
Shortfall Amount
    8  
Specified Termination Event
    34  
Subsidiary
    8  
Takeover Proposal
    8  
TD
    1  
TD Directors
    8  
TD Ownership Levels
    21  
TD Ownership Limitation Percentage
    8  
TD Tender Amount
    32  
Tender Offer
    1  
Termination Event
    34  
Third Party
    8  
Total Voting Power
    9  
Trademark License Agreement
    9  
Transfer
    9  
Unaffiliated Stockholder Approval
    10  
Voting Securities
    10  
Waterhouse
    1  



--------------------------------------------------------------------------------



 



 

STOCKHOLDERS AGREEMENT

          STOCKHOLDERS AGREEMENT, dated as of June 22, 2005, among Ameritrade
Holding Corporation, a Delaware corporation ( the “Company”), the stockholders
of the Company listed on Schedule A hereto under the heading “R Parties” (each,
an “R Party” and collectively, the “R Parties”) and The Toronto-Dominion Bank, a
Canadian chartered bank (“TD”).

          WHEREAS, concurrently with the execution of this Agreement, the
Company and TD have entered into an Agreement of Sale and Purchase, dated as of
the date hereof (as amended, supplemented, restated or otherwise modified from
time to time, the “Share Purchase Agreement”), pursuant to which and subject to
the terms and conditions thereof, among other things, the Company will purchase
from TD all of the outstanding capital stock of TD Waterhouse Group, Inc., a
Delaware corporation and a wholly-owned subsidiary of TD (“Waterhouse”), and TD
will receive, in exchange for its shares of capital stock of Waterhouse, shares
of Common Stock;

          WHEREAS, following the closing under the Share Purchase Agreement (the
“Closing”), TD (and J. Joe Ricketts (“JR”), if he elects to participate as a
co-bidder) will commence or cause to be commenced a tender offer (the “Tender
Offer”) pursuant to which (i) TD or its permitted designee would offer to
purchase the TD Tender Amount and (ii) JR (if he elects to participate as a
co-bidder) or his permitted designee would offer to purchase up to the R Party
Tender Amount;

          WHEREAS, the parties hereto desire to enter into this Agreement to
establish certain arrangements with respect to the shares of Common Stock to be
Beneficially Owned by the parties following the Closing, as well as restrictions
on certain activities in respect of the Common Stock, corporate governance and
other related corporate matters; and

          WHEREAS, the Share Purchase Agreement contemplates that this Agreement
will be executed concurrently with the execution of the Share Purchase Agreement
and, except as specified in Section 6.14, will become effective upon the
Closing.

          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and obligations hereinafter set forth, the parties hereto hereby agree
as follows:

ARTICLE I

DEFINITIONS

          Section 1.1. Certain Defined Terms.
As used herein, the following terms shall have the following meanings:

     “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person; provided,
however, that solely for purposes of this Agreement, notwithstanding anything to
the contrary set forth herein, (A) neither the Company nor any of its



--------------------------------------------------------------------------------



 



2

Subsidiaries shall be deemed to be a Subsidiary or Affiliate of any R Party or
TD, and (B) no R Party or TD shall be deemed to be an Affiliate of each other or
of the Company, solely by virtue of (i) such party’s ownership of Common Stock
or its being a party to this Agreement, (ii) the election of Directors
designated by such party or nominated by such party for election to the Board or
(iii) any other action taken by such party’s or its respective Affiliates which
is expressly required or contemplated under this Agreement, in each case in
accordance with the terms and conditions of, and subject to the limitations and
restrictions set forth in, this Agreement (and irrespective of the
characteristics of the aforesaid relationships and actions under applicable law
or accounting principles).

     “Agreement” means this Stockholders Agreement as it may be amended,
supplemented, restated or modified from time to time.

     “Appraised Value” means, with respect to a Competing Entity, the value that
a Person (such Person, an “Appraiser”) valuing the common equity of the
Competing Entity (or if the Competing Entity is a division or other
unincorporated unit of another company, the net value of the assets and
liabilities of such division or other unit) pursuant to this Agreement has
determined such Competing Entity would have in a privately negotiated,
arms’-length sale context for which purpose the Appraiser:

     (i) shall assume that the valuation is based on the Competing Entity and
its Subsidiaries (to the extent acquired in the applicable acquisition) taken as
a whole and as a stand-alone business, apart from its parent and Affiliates, if
any; and

     (ii) shall take into account other factors relevant to such valuation,
including (A) the prospects of the Competing Entity and its Subsidiaries (to the
extent acquired in the applicable acquisition), (B) the value of the estimated
future earnings of the Competing Entity and its Subsidiaries (to the extent
acquired in the applicable acquisition), (C) the equity and tangible equity of
the Competing Entity and its Subsidiaries (to the extent acquired in the
applicable acquisition) as disclosed in its most recent consolidated financial
statements, (D) the public market trading values of comparable companies,
(E) the business mix of the Competing Entity and its Subsidiaries (to the extent
acquired in the applicable acquisition) relative to comparable companies,
(F) comparable valuation multiples to such factors, as applicable, (G) an
appropriate control premium of no more than 15%, to the extent a premium was
paid in connection with the applicable Incidental Acquisition, and (H) such
other factors as the Appraiser deems relevant.

     “Audit Qualified Director” means an individual who qualifies to serve as a
member of the audit committee of the Board pursuant to Section 4350(d) of the
Nasdaq National Marketplace Rules (or any such successor or comparable provision
or any comparable rule of any other applicable securities exchange or automated
inter-dealer quotation system on which the Common Stock is then listed or
quoted)

     “Beneficial Ownership” by a Person of any securities includes ownership by
any Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting



--------------------------------------------------------------------------------



 



3

of, such security; and/or (ii) investment power which includes the power to
dispose, or to direct the disposition, of such security; and shall otherwise be
interpreted in accordance with the term “beneficial ownership” as defined in
Rule 13d-3 adopted by the Commission under the Exchange Act; provided that
(x) for purposes of determining Beneficial Ownership, a Person shall be deemed
to be the Beneficial Owner of any securities which may be acquired by such
Person pursuant to any agreement, arrangement or understanding or upon the
exercise of conversion rights, exchange rights, warrants or options, or
otherwise (irrespective of whether the right to acquire such securities is
exercisable immediately or only after the passage of time, including the passage
of time in excess of 60 days, the satisfaction of any conditions, the occurrence
of any event or any combination of the foregoing), except that in no event will
TD or any R Party be deemed to Beneficially Own any securities which it has the
right to acquire pursuant to Section 2.2 unless, and then only to the extent
that, TD or such R Party shall have actually exercised such right and (y) solely
for purposes of this Agreement, notwithstanding anything to the contrary set
forth herein, neither TD nor any R Party shall be deemed to have Beneficial
Ownership of securities owned by another party hereto, solely by virtue of
(A) such party’s status as a party to this Agreement, (B) the voting agreements
and proxies contained herein or (C) any other action taken by such party or any
of its Affiliates which is expressly required or contemplated by the terms of
this Agreement, in each case in accordance with the terms and conditions of, and
subject to the limitations and restrictions set forth in, this Agreement (and
irrespective of the characteristics of the aforesaid relationships and actions
under applicable law or accounting principles). For purposes of this Agreement,
a Person shall be deemed to Beneficially Own any securities Beneficially Owned
by its Affiliates or (except with respect to calculating Beneficial Ownership
for purposes of Section 4.1) any Group of which such Person or any such
Affiliate is or becomes a member; provided, however, that shares of Common Stock
subject to options granted under Company benefit plans or shares of Common Stock
(including derivative interests therein) otherwise issued under Company benefit
plans to any Person who, at the time of the grant or issuance, was an officer or
director of the Company or any of its Subsidiaries shall not be deemed to be
Beneficially Owned (i) by TD or any of its Affiliates or (ii) by any R Party in
the case of any such options, shares or derivative interests therein
Beneficially Owned only by a Person who is not an R Party. The terms
“Beneficially Own,” “Beneficially Owned” and “Beneficially Owning” shall have
correlative meanings.

     “Board” means the Board of Directors of the Company.

     “Business” means the business of providing securities brokerage services to
retail traders, individual investors and registered investment advisors.

     “Business Day” shall mean any day that is not a Saturday, a Sunday or other
day on which banks are required or authorized by law to be closed in New York,
New York, USA or Toronto, Ontario, Canada.

     “Bylaws” means the bylaws of the Company as in effect immediately following
the Closing, the form of which is attached as Exhibit F to the Share Purchase
Agreement, as amended, supplemented, restated or otherwise modified from time to
time thereafter.

     “Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting)



--------------------------------------------------------------------------------



 



4

of capital stock, partnership interests (whether general or limited) or
equivalent ownership interests in or issued by such Person.

     “Change of Control” means (i) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Directors
(together with any new Directors whose appointment to office or whose nomination
for election by the stockholders of the Company was (x) approved by a vote of a
majority of the Directors then still in office who were either Directors at the
beginning of such period or whose appointment or nomination for election was
previously so approved (including pursuant to any merger or other transaction
approved by such a majority) or (y) otherwise effected pursuant to the terms of
Article IV) cease for any reason to constitute a majority of the Directors then
in office, (ii) a merger or consolidation of the Company with or into another
Person, or the merger or consolidation of another Person with or into the
Company, as a result of which transaction or series of related transactions the
holders of the Common Stock outstanding immediately prior to such transaction or
transactions would not Beneficially Own a majority of the Total Voting Power
(or, if the Company is not the surviving Person of such transaction or
transactions, of the voting power of all shares of Capital Stock or other
securities of the surviving Person (or, if such surviving Person is a Subsidiary
of another Person, of such other Person constituting the ultimate parent
thereof) which are then entitled to vote generally in the election of directors
and not solely upon the occurrence and during the continuation of certain
specified events) outstanding immediately after such transaction or
transactions, (iii) the sale or other transfer or disposition of all or
substantially all of the Company’s consolidated assets (including Capital Stock
of its Subsidiaries) to another Person, or (iv) the approval by the stockholders
of the Company of a plan of liquidation or dissolution of the Company.

     “Closing Date” has the meaning set forth in the Share Purchase Agreement.

     “Commission” means the U.S. Securities and Exchange Commission.

     “Common Stock” means the common stock, par value $0.01 per share, of the
Company and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.

     “Competing Entity” means any Person that is engaged in the Business in the
United States either through facilities and operations in the United States or
by other channels or media directed toward U.S. residents (and not as an
incident to the conduct of business outside the U.S. and/or with non-U.S.
residents).

     “Control” (including the terms “controlled by” and “under common control
with”), with respect to the relationship between or among two or more Persons,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or any other
means.

     “DGCL” means the General Corporation Law of the State of Delaware.



--------------------------------------------------------------------------------



 



5

     “Director” means any member of the Board (other than any advisory, honorary
or other non-voting member of the Board).

     “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the Commission from time to time
thereunder (or under any successor statute).

     “Existing Stockholders Agreement” has the meaning set forth in the Share
Purchase Agreement.

     “Fair Market Value” means, as to any securities or other property, the cash
price at which a willing seller would sell and a willing buyer would buy such
securities or property in an arm’s-length negotiated transaction without time
constraints. With respect to any securities that are traded on a national
securities exchange in the United States or Canada or quoted on the Nasdaq
National Market or the Nasdaq Small Cap Market, Fair Market Value shall mean the
arithmetic average of the closing prices of such securities on their principal
market for the ten consecutive trading days immediately preceding the applicable
date of determination. The Fair Market Value of any property or assets, other
than securities described in the preceding sentence, with an estimated value of
less than $25 million shall be determined by the Outside Independent Directors
Committee in its good faith judgment. The Fair Market Value of all other
property or assets shall be determined by an Independent Investment Banking
Firm, selected by the Outside Independent Directors Committee, whose
determination shall be final and binding on the parties hereto. The fees and
expenses of such investment bank shall be paid by the Company.

     “Family Member” means with respect to any individual, the spouse,
descendants or any other individual related by blood, adoption or marriage to
such individual or such individual’s spouse.

     “GAAP” means U.S. generally accepted accounting principles.

     “Governmental Authority” has the meaning set forth in the Share Purchase
Agreement.

     “Group” shall have the meaning assigned to it in Section 13(d)(3) of the
Exchange Act provided, however, that solely for purposes of this Agreement,
notwithstanding anything to the contrary set forth herein, none of TD, any R
Party or any of their respective Affiliates shall be deemed to be a member of a
Group with each other or each others’ Affiliates, in each case solely by virtue
of the existence of this Agreement or any action taken by a party hereto or any
of its Affiliates which is expressly required or contemplated by the terms of
this Agreement, in each case in accordance with the terms and conditions of, and
subject to the limitations and restrictions set forth in, this Agreement (and
irrespective of the characteristics of the aforesaid relationships and actions
under applicable law or accounting principles).

     “In-the-Money,” with respect to an option to acquire securities that are
traded on a national securities exchange in the United States or quoted on the
Nasdaq National Market or the Nasdaq Small Cap Market, means, as of any
measurement date, that the exercise price for such option is less than the
average of the closing prices for such securities on their principal market for
the five trading days ending on the trading day immediately preceding the
applicable date of determination. The determination of whether any outstanding
options relating to Voting



--------------------------------------------------------------------------------



 



6

Securities of the Company are In-the-Money shall be made on the 15th and the
last calendar day of each month.

     “Incidental Acquisition” means an acquisition, directly or indirectly, of
more than 50% of the outstanding voting securities or more than 50% of the
voting power of all shares of Capital Stock or other securities, or
substantially all the assets, of a Competing Entity as a result of any business
combination involving any Person, the principal purpose of which is to acquire a
business or entity that is not primarily engaged in the Business.

     “Independent Investment Banking Firm” means an investment banking firm of
nationally recognized standing that is, in the reasonable judgment of the Person
or Persons engaging such firm, independent of such Person or Persons and of the
parties to this Agreement at the time of such engagement and qualified to
perform the task for which it has been engaged.

     A “Measurement Date” means (i) with respect to the R Parties, (x) any date
on which the Ownership Percentage of the R Parties decreases from one R Party
Ownership Level (as set forth in Section 4.1(f)) to another since the
immediately preceding Measurement Date (or if no Measurement Date has yet
occurred, since the Closing Date) and (y) thereafter, any subsequent date on
which another event occurs (other than any Transfer of Voting Securities by the
R Parties or any of their respective Affiliates) that further decreases such
Ownership Percentage by at least 2% of the Total Voting Power since the
immediately preceding Measurement Date and (ii) with respect to TD, (x) any date
on which the Ownership Percentage of TD decreases from one TD Ownership Level
(as set forth in Section 4.1(g)) to another since the immediately preceding
Measurement Date (or if no Measurement Date has yet occurred, since the Closing
Date) and (y) thereafter, any subsequent date on which another event occurs
(other than any Transfer of Voting Securities by TD or any of its Affiliates)
that further decreases such Ownership Percentage by at least 2% of the Total
Voting Power since the immediately preceding Measurement Date.

     “Non-Audit Services” means the services described in Rule 2-01(c)(4) (or
any successor rule) of Regulation S-X.

     “Non-TD Directors Committee” has the meaning set forth in the Restated
Charter.

     “Ordinary Course Securities” means any Voting Securities or other
securities held by TD and its Affiliates in trust, managed, brokerage,
custodial, nominee or other customer accounts; in mutual funds, open or closed
end investment funds or other pooled investment vehicles (including limited
partnerships and limited liability companies) sponsored, managed and/or advised
or subadvised by TD or its Affiliates; or by Affiliates of TD (or any division
thereof) which are broker-dealers or otherwise engaged in the securities
business; in each case, acquired and held in the ordinary course of their
securities or banking businesses, in accordance with applicable law and internal
TD policies, and not as part of a plan to avoid the TD Ownership Limitation
Percentage. For the avoidance of doubt, “Ordinary Course Securities” shall not
include Voting Securities or other securities held for the direct pecuniary
investment benefit of TD and its Affiliates.

     “Outside Independent Directors” means the individuals designated as such by
the Company pursuant to Sections 4.1 and 4.2 and then serving as Directors,
provided that, in order



--------------------------------------------------------------------------------



 



7

to qualify for designation and service as an Outside Independent Director
pursuant to such section, each such individual must qualify as an “independent
director” with respect to the Company pursuant to Section 4200(a)(15) of the
Nasdaq National Market Marketplace Rules and Section 10A of the Exchange Act (or
any successor provisions or any comparable rules of any other applicable
securities exchange or automated inter-dealer quotation system on which the
Common Stock is then listed or quoted).

     “Outside Independent Directors Committee” has the meaning set forth in the
Restated Charter.

     “Ownership Date” means the date that is 12 months after the Closing Date.

     “Ownership Percentage” means, with respect to any party hereto at any time,
the quotient, expressed as a percentage, of (i) the total voting power of all
Voting Securities Beneficially Owned by such party (assuming the exercise,
conversion or exchange of all outstanding In-the-Money options and other
convertible, exercisable or exchangeable Voting Securities Beneficially Owned by
such party but not by any other Person), divided by (ii) the Total Voting Power
(assuming the exercise, conversion or exchange of all outstanding In-the-Money
options and other convertible, exercisable or exchangeable Voting Securities
Beneficially Owned by such party but not by any other Person).

     “Permitted Pledge” means a bona fide pledge of Voting Securities, provided
that the R Party pledging such Voting Securities retains sole voting power with
respect to the Voting Securities subject to such pledge prior to any sale
pursuant to a margin call, foreclosure or similar action disposition thereof by
the pledgee.

     “Person” means any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, government or any agency or political
subdivision thereof, or any other entity or any Group comprised of two or more
of the foregoing.

     “Qualifying Transaction” means a tender offer, exchange offer, merger or
other business combination transaction involving the acquisition of or offer to
acquire 100% of the Common Stock not owned by TD and its Affiliates which
(i) has been approved by the Outside Independent Directors Committee, (ii) is
conditioned upon the receipt of Unaffiliated Stockholder Approval and (iii) in
the case of a Qualifying Transaction to be effected by means of a tender or
exchange offer, includes a commitment by TD or such Affiliate to promptly
consummate a merger (which may be a short-form merger) to acquire any remaining
shares of Common Stock at the same price in the event it obtains, pursuant to
such tender or exchange offer, such level of ownership of such classes of
Capital Stock that would be sufficient to effect a merger pursuant to Section
251 or Section 253 of the DGCL or any successor provision.

     “R Directors” means the individuals nominated or designated by the R
Parties or the R Directors pursuant to Sections 4.1 or 4.3 and then serving as
Directors.

     “R Party Ownership Limitation Percentage” means 29% of the Total Voting
Power (assuming the exercise, conversion or exchange of all outstanding
In-the-Money options and



--------------------------------------------------------------------------------



 



8

other convertible, exercisable or exchangeable Voting Securities Beneficially
Owned by the R Parties but not by any other Person).

     “R Party Termination Event” means the date on which the R Parties,
collectively, Beneficially Own Voting Securities representing 4.17% or less of
the Total Voting Power.

     “Restated Charter” means the Certificate of Incorporation of the Company
immediately following the Closing, the form of which is set forth in Exhibit G
to the Share Purchase Agreement, as amended, supplemented, restated or otherwise
modified from time to time thereafter.

     “Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission from time to time thereunder
(or under any successor statute).

     “Shortfall Amount” means, as of any Measurement Date, the difference
between (i) (x) in the case of TD, the applicable TD Ownership Level required in
order to avoid a reduction in the number of TD Directors and (y) in the case of
the R Parties, the applicable R Party Ownership Level required in order to avoid
a reduction in the number of R Directors and (ii) the Ownership Percentage of TD
or the R Parties, as applicable, as of such Measurement Date.

     “Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, (i) of which such Person
or any other Subsidiary of such Person is a general partner (excluding
partnerships, the general partnership interests of which held by such Person or
any Subsidiary of such Person do not have a majority of the voting interests in
such partnership), or (ii) at least a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled by such Person or by any one or more of its Subsidiaries, or
by such Person and one or more of its Subsidiaries.

     “Takeover Proposal” means any proposal with respect to a sale, merger,
consolidation, acquisition (including by way of tender offer or exchange offer
or share exchange), recapitalization or other business combination involving the
Company or any of its Subsidiaries pursuant to which more than 25% of the Voting
Securities or the consolidated total assets of the Company (including stock of
its Subsidiaries) would be acquired or received by any Third Party in one or a
series of related transactions or which would otherwise constitute or result in
a Change of Control.

     “Third Party” means any Person (other than TD or any of its Subsidiaries)
or any Group (other than a Group which includes TD or any of its Subsidiaries as
a member).

     “TD Directors” means the individuals nominated or designated by TD or the
TD Directors pursuant to Sections 4.1 or 4.3 and then serving as Directors.

     “TD Ownership Limitation Percentage” means (i) prior to the third
anniversary of the Closing, 39.9% of the Total Voting Power and (ii) from and
after the third anniversary of the Closing, 45% of the Total Voting Power (in
each case assuming the exercise, conversion or



--------------------------------------------------------------------------------



 



9

exchange of all outstanding In-the-Money options and other convertible,
exercisable or exchangeable Voting Securities Beneficially Owned by TD but not
by any other Person); provided that in calculating the number of Voting
Securities Beneficially Owned by TD for purposes of this definition, all
Ordinary Course Securities shall be excluded, to the extent such Ordinary Course
Securities do not exceed 1% of all Voting Securities then outstanding.

     “Total Voting Power” means, at any time, the total number of votes then
entitled to be cast by the holders of the outstanding Common Stock and any other
securities entitled, in the ordinary course, to vote generally in the election
of Directors and not solely upon the occurrence and during the continuation of
certain specified events.

     “Trademark License Agreement” means the trademark license agreement between
the Company and TD in the form attached as Exhibit E to the Share Purchase
Agreement, as amended, supplemented, restated or otherwise modified from time to
time.

     “Transfer” means, directly or indirectly, to sell, transfer, assign,
pledge, encumber, hypothecate or similarly dispose of (by merger, testamentary
disposition, operation of law or otherwise), either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of (by merger, testamentary
disposition, operation of law or otherwise), any Voting Securities or any
interest in any Voting Securities, provided, however, that (i) with respect to
any R Party, a Permitted Pledge shall not be deemed to be a Transfer of the
Voting Securities subject to such pledge until such time as such Voting
Securities are subject to a margin call, foreclosure or similar action or
otherwise Transferred; provided, further, however, that in the event that the R
Parties subject to one or more Permitted Pledges more than 35% of the Voting
Securities Beneficially Owned, in the aggregate, by the R Parties immediately
following the Closing, the pledgee of any Voting Securities pledged in excess of
such 35% limit (such shares, the “Excess Shares”) must agree (at the time such
pledge is made) to become subject to, and bound by, the terms of this Agreement
with respect to such Excess Shares to the extent that such pledgee subsequently
acquires Beneficial Ownership of such Excess Shares (except that such pledgee
shall have no right to designate or nominate for election any individual to
serve as a Director or have other rights with respect to board representation),
and if such pledgee does not so agree, the pledge of such Excess Shares shall be
deemed to be a Transfer thereof, (ii) a merger, amalgamation, plan of
arrangement or consolidation or similar business combination transaction in
which TD is a constituent corporation shall not be deemed to be the Transfer of
any Voting Securities Beneficially Owned by TD or any of its wholly-owned
Subsidiaries so long as the surviving or resulting entity of such transaction
remains subject to, and bound by, the obligations of TD hereunder, and (iii) a
merger, amalgamation, plan of arrangement or consolidation or similar business
combination transaction in which the Company is a constituent corporation and
the holders of the Common Stock immediately prior to such transaction would
Beneficially Own a majority of all shares of Capital Stock or other securities
of the surviving Person (or, if such surviving Person is a Subsidiary of another
Person, of such other Person constituting the ultimate parent thereof) which are
then entitled to vote generally in the election of directors and not solely upon
the occurrence and during the continuation of certain specified events shall not
be deemed to be the Transfer of any Voting Securities Beneficially Owned by TD
or any of its wholly-owned Subsidiaries or any R Party. For purposes of this
Agreement, the sale of the interest of a party to



--------------------------------------------------------------------------------



 



10

this Agreement in an Affiliate of such party which Beneficially Owns Voting
Securities shall be deemed a Transfer by such party of such Voting Securities
unless (i) such party retains Beneficial Ownership of such Voting Securities
following such transaction or (ii) in the case or TD or any of its Affiliates,
such Transfer is in connection with a merger, amalgamation, plan of arrangement
or consolidation or similar business combination transaction referred to in
clause (ii) of the proviso of the previous sentence.

     “Unaffiliated Stockholder Approval” means (i) in the case of a tender or
exchange offer, that a majority of the outstanding shares of Common Stock not
Beneficially Owned by TD and its Affiliates shall have been tendered and not
duly withdrawn at the expiration time of such tender or exchange offer, as it
may have been theretofore extended, and (ii) in the case of a merger or
consolidation, that the holders of a majority of the outstanding shares of
Common Stock not Beneficially Owned by TD and its Affiliates shall have executed
written consents in favor of the applicable transaction or that the holders of a
majority of the outstanding shares of Common Stock not Beneficially Owned by TD
and its Affiliates shall have duly voted such shares in favor of the applicable
transaction at a meeting of stockholders duly called and held.

     “Voting Securities” means, at any time, shares of any class of Capital
Stock or other securities of the Company, including the Common Stock, which are
then entitled to vote generally in the election of Directors and not solely upon
the occurrence and during the continuation of certain specified events, and any
securities convertible into or exercisable or exchangeable for such shares of
Capital Stock (whether or not currently so convertible, exercisable or
exchangeable or only upon the passage of time, the occurrence of certain events
or otherwise).

     Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Share Purchase Agreement.

          Section 1.2. Methodology for Calculations. (a) For purposes of
calculating the number of outstanding shares of Common Stock or Voting
Securities and the number of shares of Common Stock or Voting Securities
Beneficially Owned by an R Party or TD as of any date, any shares of Common
Stock or Voting Securities held in the Company’s treasury or belonging to any
Subsidiaries of the Company which are not entitled to be voted or counted for
purposes of determining the presence of a quorum pursuant to Section 160(c) of
the DGCL (or any successor statute) shall be disregarded.

          (b) For purposes of this Agreement, all determinations of the amount
of outstanding Voting Securities shall be based on information set forth in the
most recent quarterly or annual report, and any current report subsequent
thereto, filed by the Company with the Commission, unless the Company shall have
updated such information by delivery of written notice to TD and each R Party
specifying such actual number of Voting Securities outstanding; provided,
however, that prior to the Closing, solely for purposes of determining
compliance by the R Parties with Section 2.1 hereof, such number of outstanding
Voting Securities shall be deemed to be the actual number of Voting Securities
(as determined pursuant to such report or updated notification) plus
193,600,000.



--------------------------------------------------------------------------------



 



11

          (c) Whenever this Agreement references a specific number of Voting
Securities or shares of any class thereof (including with respect to the
obligations of the Company pursuant to Section 5.3), then if at any time or from
time to time following the date hereof the Company shall pay a dividend in the
form of additional shares of such class of Voting Securities, or shall
subdivide, split or combine the then-outstanding number of such Voting
Securities or issue an additional number of such Voting Securities by
reclassification of such Voting Securities, then all references to such specific
number of Voting Securities shall be deemed, for all purposes of this Agreement,
to refer to the number of Voting Securities equal to the product of the number
of Voting Securities so specified multiplied by a fraction, the numerator of
which shall be the number of Voting Securities (or applicable class thereof)
outstanding immediately after, and the denominator of which shall be the number
of Voting Securities (or applicable class thereof) outstanding immediately
before, the occurrence of such event, subject to further adjustment in
accordance with this sentence upon any subsequent such dividend, subdivision,
split, combination or reclassification.

ARTICLE II

SHARE OWNERSHIP

          Section 2.1. General Limitation on Acquisition of Additional Voting
Securities. (a) (i) Except as provided in this Article II and except pursuant to
a Qualifying Transaction, TD shall not, nor shall it permit any of its
Affiliates to:

     (A) directly or indirectly, acquire, whether by purchase, tender or
exchange offer, through the acquisition of control of another Person (including
by way of merger or consolidation), by joining a partnership, syndicate or other
Group (including a Group comprised of other parties to this Agreement), through
the use of a derivative instrument or voting agreement, or otherwise, Beneficial
Ownership of Voting Securities representing more than the TD Ownership
Limitation Percentage;

     (B) make, or in any way participate, directly or indirectly, in, any
“solicitation” of “proxies” to vote (as such terms are used in the rules of the
Commission) or seek to advise or influence any Person with respect to the voting
of, any Voting Securities, provided that the restrictions contained in this
paragraph (B) shall not apply (1) with respect to the election, appointment or
removal of Directors in accordance with this Agreement, (2) with respect to any
other matter if a Person who Beneficially Owns Voting Securities representing 5%
or more of the Total Voting Power has made, or in any way participated, directly
or indirectly, in, any “solicitation” of “proxies” to vote (as such terms are
used in the rules of the Commission) or sought to advise or influence any Person
with respect to the voting of, any Voting Securities with respect to such matter
in opposition to the recommendation of the Board with respect to such matter or
(3) to any action taken by a TD Director in his or her capacity as a Director in
a manner consistent with his or her fiduciary duties;



--------------------------------------------------------------------------------



 



12

     (C) make any public announcement of, or submit to the Company or its Board,
a proposal or offer (with or without conditions) with respect to any acquisition
by TD or its Affiliates of Beneficial Ownership of Voting Securities
representing more than the TD Ownership Limitation Percentage (including any
extraordinary transaction involving TD or its Affiliates, on the one hand, and
the Company, on the other hand); or

     (D) take any action that would have a reasonable possibility of requiring
either the Company or TD under applicable law or the rules of the principal
exchange on which the Common Stock or the common shares of TD, as applicable, is
then listed or traded to make a public announcement regarding the possibility of
any of the events described in clauses (A), (B) or (C) above.

          (ii) Except as provided in this Article II, none of the R Parties
shall, nor shall they permit any of their respective Affiliates to:

     (A) directly or indirectly, acquire, whether by purchase, tender or
exchange offer, through the acquisition of control of another Person (including
by way of merger or consolidation), by joining a partnership, syndicate or other
Group (including a Group comprised of other parties to this Agreement), through
the use of a derivative instrument or voting agreement, or otherwise, Beneficial
Ownership of Voting Securities if such acquisition would result in the R Parties
(collectively) Beneficially Owning, in the aggregate, Voting Securities
representing more than the R Party Ownership Limitation Percentage;

     (B) make any public announcement of or submit to the Company or its Board,
a proposal or offer (with or without conditions) with respect to any acquisition
by any of the R Parties of Beneficial Ownership of Voting Securities that would
result in the R Parties (collectively) Beneficially Owning, in the aggregate,
Voting Securities representing more than the R Party Ownership Limitation
Percentage (including any extraordinary transaction involving any R Party, on
the one hand, and the Company, on the other hand); or

     (C) take any action that would have a reasonable possibility of requiring
the Company under applicable law or the rules of the principal exchange on which
the Common Stock is then listed or traded to make a public announcement
regarding the possibility of any of the events described in clauses (A) or
(B) above.

          (b) Notwithstanding the foregoing, the acquisition (whether by merger,
consolidation, amalgamation, plan of arrangement or otherwise) by any R Party or
by TD or any of their respective Affiliates of any entity that Beneficially Owns
Voting Securities, or (in the case of TD or one of its Affiliates) the
acquisition of Voting Securities in connection with securing or collecting a
debt previously contracted in good faith in the ordinary course of TD or such
Affiliate’s banking or securities business, shall not constitute a violation of
the restrictions set forth in Section 2.1(a); provided that (i) the primary
purpose of any such transaction is not to



--------------------------------------------------------------------------------



 



13

avoid the provisions of this Agreement and (ii) such R Party or TD, as
applicable, complies with Section 2.1(c).

          (c) If at any time any R Party or any of its Affiliates becomes aware
that the R Parties (collectively) Beneficially Own, in the aggregate, Voting
Securities representing more than the R Party Ownership Limitation Percentage,
or TD or any of its Affiliates becomes aware that TD Beneficially Owns, in the
aggregate, Voting Securities representing more than the TD Ownership Limitation
Percentage (including, in each case, as a result of repurchases of Common Stock
from time to time by the Company or, in the case of TD, as a result of the
acquisition of shares of Common Stock pursuant to Section 5.4(b)), then the R
Parties and/or TD, as applicable, shall, as soon as is reasonably practicable
(but in no manner that would require such Person or any of its Affiliates to
(i) incur liability under Section 16(b) of the Exchange Act or (ii) Transfer
Voting Securities during a period in which (x) the Company has imposed trading
restrictions on Directors or other Affiliates of the Company or (y) the general
counsel of the Company has determined that the Company or such R Party or TD, as
applicable, is in possession of material nonpublic information relating to the
Company) take all action reasonably necessary to reduce the number of Voting
Securities Beneficially Owned by them to a number that results in the R Parties
(collectively) being in compliance with Section 2.1(a)(ii)(A) or TD being in
compliance with Section 2.1(a)(i)(A), as applicable, provided, however, that any
Transfer of Voting Securities by an R Party or TD in order to comply with this
Section 2.1(c) shall be effected in accordance with the applicable Transfer
restrictions set forth in Article III. Notwithstanding any other provision of
this Agreement, each R Party and TD agree that they shall not, and shall cause
their respective Affiliates not to, exercise any voting rights in respect of any
Voting Securities Beneficially Owned by such Person to the extent such Voting
Securities exceed the R Party Ownership Limitation Percentage, in the case of
the R Parties, or the TD Ownership Limitation Percentage, in the case of TD, or
alternatively, upon the request of the Company, shall cause such shares in
excess of the applicable ownership limitation percentage to be voted, on any
matter submitted to the holders of the Common Stock for a vote, in the same
proportions as the votes cast by all holders of Common Stock other than TD, the
R Parties and their respective Affiliates.

          (d) None of the restrictions in this Agreement shall limit TD or any
of its Affiliates from initiating and holding discussions regarding a Qualifying
Transaction with the Board on a confidential basis and in a manner that would
not have a reasonable possibility of requiring either the Company or TD to make
any public disclosure thereof in order to comply with their respective
disclosure obligations under the U.S. federal securities laws, Canadian
securities laws or the rules of any applicable securities exchange or automated
inter-dealer quotation system on which the securities of the Company or TD, as
applicable, are then listed or quoted.

          Section 2.2. Stock Purchase Rights. (a) (i) Except to the extent
expressly prohibited by law or the rules of the principal securities exchange on
which the Common Stock is then listed or traded, if the Company at any time
shall propose to issue any shares of Common Stock, whether for financings
(including financings the proceeds of which are intended to be used to fund
acquisitions) or otherwise (other than issuances for acquisitions covered by
paragraph (b) below), the R Parties (collectively) and TD shall each have the
right to purchase for cash directly from the Company up to their respective
Ownership Percentages of such



--------------------------------------------------------------------------------



 



14

Common Stock to be issued at the same purchase price (including any assumed
indebtedness and valuing any non-cash consideration at its Fair Market Value) as
the price for the additional shares of Common Stock to be issued (in the case of
an underwritten public offering, net of any underwriting discount paid in
connection with such offering), subject in all cases to the restrictions
contained in Section 2.1(a)(i)(A) or Section 2.1(a)(ii)(A), as applicable. The
Company shall provide such information, to the extent reasonably available,
relating to any non-cash consideration as any R Party or TD may reasonably
request in order to evaluate any such non-cash consideration.

          (i) Except to the extent expressly prohibited by law or the rules of
the principal securities exchange on which the Common Stock is then listed or
traded, in the event that the Company shall propose to issue options (other than
employee stock options, stock appreciation rights or similar instruments of the
type covered by Section 5.3) or warrants that are exercisable for, or debt or
equity securities that are convertible into or exchangeable for, shares of
Common Stock, the Company shall offer the R Parties (collectively) and TD the
opportunity to purchase for cash up to their respective Ownership Percentages of
such options, warrants or convertible debt or equity securities at the same
purchase price as is offered to the other purchasers thereof, subject in all
cases to the restrictions contained in Section 2.1(a)(i)(A) or
Section 2.1(a)(ii)(A), as applicable. To the extent that the Company complies
with its obligations to offer such options, warrants or convertible debt or
equity securities to the R Parties and TD, the R Parties and TD shall not have
the right to purchase pursuant to subparagraph (i) above the corresponding
number of shares of Common Stock underlying such options, warrants or
convertible debt or equity securities in connection with the issuance of such
underlying shares of Common Stock (whether or not the R Parties or TD, as
applicable, exercised their right to purchase such options, warrants or
convertible debt or equity securities).

          (b) In the event that the Company intends to issue shares of Capital
Stock to the securityholders of another Person as acquisition consideration paid
to such securityholders pursuant to the acquisition by the Company of such
Person (or a business or assets of such Person), then, if requested by TD or the
R Parties, and consistent with the purposes and terms of such transaction, the
Company shall discuss in good faith with TD and/or the R Parties, as applicable,
alternative structures for such transaction to provide for the acquisition by TD
and/or the R Parties of Capital Stock up to their respective Ownership
Percentages of the shares of Capital Stock that would otherwise be issued as
consideration in such transaction, subject in all cases to the restrictions
contained in Section 2.1(a)(i)(A) or Section 2.1(a)(ii)(A), as applicable, and
to replace the portion of such potential stock consideration that would
otherwise be issued to the securityholders of the other Person, but is instead
purchased by TD and/or the R Parties, as applicable, with the cash consideration
received by the Company from TD and/or the R Parties in connection with such
purchase. Any shares of Capital Stock issued to TD or the R Parties pursuant to
this Section 2.2(b) shall be issued at the same purchase price (including any
assumed indebtedness and valuing any non-cash consideration at its Fair Market
Value) as the price for the shares of Common Stock to be issued as consideration
in the transaction, subject in all cases to the restrictions contained in
Section 2.1(a)(i)(A) or Section 2.1(a)(ii)(A), as applicable. For the avoidance
of doubt, TD and the R Parties shall have no right to purchase shares pursuant
to paragraph (a)(i) of this Section 2.2 as a result of the issuance by the
Company of shares of Capital Stock to the securityholders of another Person as
acquisition consideration paid to such



--------------------------------------------------------------------------------



 



15

securityholders pursuant to the acquisition by the Company of such Person (or a
business or assets of such Person).

          (c) The Company shall provide each R Party and TD 20 Business Days
prior written notice (or, if such notice period is not practicable under the
circumstances, such reasonable prior written notice as is practicable) of any
proposed issuance subject to this Section 2.2, unless such prior notice,
including all relevant information regarding the timing of such issuance, shall
have been given, at least 20 Business Days prior to such issuance, at a meeting
of the Board at which, in the case of such required notice to the R Parties, any
R Director is in attendance and, in the case of such required notice to TD, a TD
Director who is also an officer of TD is in attendance, and such notice is
expressly given to such directors in their capacity as stockholders of the
Company (or representatives thereof). The R Parties shall be entitled to
allocate, as among the R Parties, the number of Voting Securities, options,
warrants, convertible debt or equity securities, or shares of Capital Stock
entitled to be purchased by the R Parties (collectively) pursuant to this
Section 2.2. In the event that any of the R Parties elects to exercise their
purchase rights pursuant to this Section 2.2, the R Parties shall provide to the
Company and TD written notice of such election to purchase such securities
hereunder and such allocation prior to the proposed date of issuance to the R
Parties of such securities. TD shall likewise provide, or cause to be provided,
to the Company and the R Parties written notice of its election to purchase
securities pursuant to this Section 2.2 prior to the proposed date of issuance.
Each of the R Parties and TD shall purchase the securities that such party has
elected to purchase concurrently with the related issuance of such securities by
the Company (or, if such party was given less than five Business Days’ prior
written notice of such issuance, then within 10 Business Days following such
issuance).

          (d) In the event that the proposed issuance by the Company of shares
of Common Stock (or options, warrants, convertible securities or similar
securities) which gave rise to the exercise by the R Parties and/or TD of their
purchase rights pursuant to this Section 2.2 shall be terminated or abandoned by
the Company without the issuance of any securities, then the purchase rights of
the R Parties and TD pursuant to paragraph (a)-(c) above shall also terminate as
to such proposed issuance by the Company (but not any subsequent or future
issuance), and any funds in respect thereof paid to the Company by the R Parties
or TD shall be refunded in full.

          (e) In addition to the acquisitions of securities of the Company
permitted by this Section 2.2, subject to the restrictions of
Section 2.1(a)(i)(A) or Section 2.1(a)(ii)(A), as applicable, TD or the R
Parties may acquire additional Voting Securities, at any time or from time to
time, on the open market, in privately negotiated transactions, by tender or
exchange offer or otherwise.

          Section 2.3. Application of Agreement to Additional Voting Securities.
Any additional Voting Securities of which TD or any R Party acquires Beneficial
Ownership following the Closing shall be subject to the restrictions and
commitments contained in this Agreement as fully as if such Voting Securities
were Beneficially Owned by such Person as of the Closing (it being understood
that, in the case of TD, Ordinary Course Securities shall be subject to this
Agreement solely to the extent provided in Section 6.2).

 



--------------------------------------------------------------------------------



 



 16

ARTICLE III

TRANSFER RESTRICTIONS

          Section 3.1. General Transfer Restrictions. The right of TD, any R
Party or any of their respective Affiliates to Transfer any Voting Securities
Beneficially Owned by such Person is subject to the restrictions set forth in
this Article III, and no Transfer by TD, any R Party or any of their respective
Affiliates of Voting Securities Beneficially Owned by such Person may be
effected except in compliance with this Article III. Any attempted Transfer in
violation of this Agreement shall be of no effect and null and void, regardless
of whether the purported transferee has any actual or constructive knowledge of
the Transfer restrictions set forth in this Agreement, and shall not be recorded
on the stock transfer books of the Company. No Transfer by TD or an R Party
shall be effective unless and until the Company shall have been furnished with
information reasonably satisfactory to it demonstrating that such Transfer is
(x) in compliance with this Article III and (y) registered under, exempt from or
not subject to the provisions of Section 5 of the Securities Act and any other
applicable securities laws.

          Section 3.2. Specific Transfer Restrictions. Without the prior
approval of the Outside Independent Directors Committee, neither TD nor any R
Party shall, nor shall they permit any of their respective Affiliates to,
Transfer any Voting Securities Beneficially Owned by such Person; provided that
the foregoing restriction shall not be applicable to Transfers:

     (a) effected in order to comply with the requirements of Section 2.1(c),
provided that, without the prior approval of the Outside Independent Directors
Committee, no Transferring party nor any of its Affiliates shall knowingly
Transfer Voting Securities pursuant to this paragraph (a) to any Person who,
after consummation of such Transfer, would have Beneficial Ownership of Voting
Securities representing in the aggregate 5% or more of the Total Voting Power;

     (b) pursuant to a firm commitment, underwritten distribution of Voting
Securities to the public, registered under the Securities Act, in which the
Transferring party or parties (and/or such party’s Affiliates, if applicable)
instruct the underwriters to use their reasonable best efforts to (i) effect as
wide a distribution of such Voting Securities as is reasonably practicable, and
(ii) not sell Voting Securities to any Person who after consummation of such
offering would have Beneficial Ownership of Voting Securities representing in
the aggregate 5% or more of the Total Voting Power;

     (c) pursuant to the restrictions of Rule 144 under the Securities Act
applicable to sales of securities by Affiliates of an issuer (regardless of
whether such Transferring party or its applicable Affiliate is deemed at such
time to be an Affiliate of the Company for purposes of Rule 144);

     (d) pursuant to any sale, merger, consolidation, acquisition (including by
way of tender offer or exchange offer or share exchange), recapitalization or
other business combination involving the Company or any of its Subsidiaries
pursuant to which more than 25% of the Voting Securities or the consolidated
total assets of the Company would be acquired or received by any Person (other
than the Company or its Subsidiaries) in one



--------------------------------------------------------------------------------



 



17

or a series of related transactions, provided that the Board has approved such
transaction or proposed transaction and recommended it to the stockholders of
the Company (and has not withdrawn such recommendation);

     (e) to any Person who, after consummation of such Transfer, would have
Beneficial Ownership of Voting Securities representing in the aggregate less
than 5% of the Total Voting Power;

     (f) in the case of a Transfer by TD, to a Subsidiary of TD which executes
and delivers to the other parties hereto an agreement to be subject to, and
bound by, the terms of this Agreement to the same extent as TD (provided that TD
shall remain a party to this Agreement and shall be responsible for any breach
of this Agreement by such Subsidiary); or

     (g) in the case of a Transfer by an R Party, (i) to another R Party,
provided that the Voting Securities so Transferred become fully subject to this
Agreement and provided, further, in the case of a Transfer to the Ricketts
Grandchildren Trust, that such Transfer is not part of a plan to avoid the
provisions of Section 4.6 with respect to the Transferring party; (ii) to a
trust, family partnership or limited liability company (x) whose beneficiaries
or equity owners, as applicable, consist of such R Party and/or such R Party’s
spouse and/or any Person related by blood, marriage or adoption to such R Party
or such R Party’s spouse and (y) that executes and delivers to the other parties
hereto an agreement to be subject to, and bound by, the terms of this Agreement
to the same extent as the Transferring R Party; (iii) as a bona fide gift to a
child or grandchild of such R Party, provided that no Transfer may be made
pursuant to this paragraph (g)(iii) to any such individual if, after giving
effect to such Transfer, the aggregate number of Voting Securities Transferred
to such individual in any calendar year pursuant to this paragraph (g)(iii)
exceeds $11,000 of Fair Market Value; (iv) to any Family Member of such R Party,
so long as such Family Member executes and delivers to the other parties hereto
an agreement to be subject to, and bound by, the terms of this Agreement to the
same extent as the Transferring R Party; or (v) subject to Section 5.8(c), to TD
in the Tender Offer.

          Section 3.3. Legend on Securities. (a) Each certificate representing
shares of Voting Securities Beneficially Owned by TD, any R Party, or any of
their respective Affiliates and subject to the terms of this Agreement shall
bear the following legends (the “Legends”) on the face thereof, to the extent
applicable:

     “THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS
ON VOTING, TRANSFER AND CERTAIN OTHER LIMITATIONS SET FORTH IN THAT CERTAIN
STOCKHOLDERS AGREEMENT DATED AS OF JUNE 22, 2005, AMONG TD AMERITRADE HOLDING
CORPORATION, THE STOCKHOLDERS LISTED ON SCHEDULE A THERETO, AND THE
TORONTO-DOMINION BANK, AS THE SAME MAY BE AMENDED FROM TIME TO TIME (THE
“AGREEMENT”), COPIES OF WHICH AGREEMENT ARE ON FILE AT THE PRINCIPAL OFFICE OF
TD AMERITRADE HOLDING CORPORATION.”

     “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AND MAY NOT BE



--------------------------------------------------------------------------------



 



18

TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS THEY HAVE BEEN REGISTERED UNDER THAT
ACT OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE.”

          (b) Upon any acquisition by TD or any R Party of Beneficial Ownership
of additional Voting Securities, such party shall, or shall cause its applicable
Affiliate who is the record owner of such Voting Securities to, as applicable,
submit the certificates representing such Voting Securities to the Company so
that the Legends (to the extent required by this Section 3.3) may be placed
thereon (if not so endorsed upon issuance).

          (c) The Company shall make a notation on its records and/or give
instructions to any transfer agents or registrars for the Common Stock in order
to implement the restrictions on Transfer set forth in this Agreement.

ARTICLE IV

CORPORATE GOVERNANCE

          Section 4.1. Composition of the Board. (a) The authorized number of
Directors comprising the Board shall be twelve, divided into three classes as
provided in the Restated Charter.

          (b) The persons to be nominated for election as Directors shall be
designated as follows:

     (i) the R Parties shall initially have the right to designate three R
Directors to be nominated for election (each of whom shall be assigned to a
different class of directors, as designated by the R Parties), and the total
number of R Directors that the R Parties are entitled to so designate shall be
subsequently adjusted from time to time pursuant to paragraphs (c) and
(f) below;

     (ii) TD shall initially have the right to designate five TD Directors to be
nominated for election (one of whom shall be a Class I Director, two of whom
shall be Class II Directors and two of whom shall be Class III Directors, as
designated by TD), and the total number of TD Directors that TD is entitled to
so designate shall be subsequently adjusted from time to time pursuant to
paragraphs (d) and (g) below;

     (iii) the individual then serving as chief executive officer of the
Company, for so long as such individual holds such position (who shall be a
Class I Director); and

     (iv) initially, three Outside Independent Directors designated in
accordance with Section 4.2(a) and thereafter, a number of Outside Independent
Directors equal to three plus such number of additional Outside Independent
Directors, if any, entitled to be designated from time to time pursuant to
paragraphs (f) and (g) below (after giving effect to any reductions in such
number of additional Outside Independent Directors required by paragraphs
(f)(iv) or (g)(iv) below), in each case designated or appointed as provided in
Section 4.2.



--------------------------------------------------------------------------------



 



19

          (c) If, as of the Ownership Date, the R Parties’ Ownership Percentage
is not at least 20.83%, and the number of R Directors has not already been
adjusted, as of the Ownership Date, to a number less than three pursuant to
paragraph (f), then one R Director (as selected by the R Parties) shall resign
from the Board, and the resulting vacancy shall be filled by an Outside
Independent Director in accordance with Section 4.2(c), in each case effective
as of immediately prior to the following annual meeting of stockholders of the
Company. In the event that such R Director fails to deliver his or her
resignation as required pursuant to this Section 4.1(c), the parties hereto
shall take all necessary action to cause such Director to be removed from the
Board.

          (d) If, as of the Ownership Date, TD’s Ownership Percentage is not at
least 37.5%, and the number of TD Directors has not already been adjusted, as of
the Ownership Date, to a number less than five pursuant to paragraph (g), then
one of the TD Directors (as selected by TD) shall resign from the Board, and the
resulting vacancy shall be filled by an Outside Independent Director in
accordance with Section 4.2(c), in each case effective as of immediately prior
to the following annual meeting of stockholders of the Company. In the event
that such TD Director fails to deliver his or her resignation as required
pursuant to this Section 4.1(d), the parties hereto shall take all necessary
action to cause such Director to be removed from the Board.

          (e) Following the Ownership Date the number of R Directors shall be
reduced only in accordance with paragraph (f) below, and the number of TD
Directors shall be reduced only in accordance with paragraph (g) below.

          (f) (i) If from time to time following the Closing, the R Parties’
Ownership Percentage decreases from one R Party Ownership Level (as specified
below) to another as a result of Transfers of Voting Securities by the R Parties
or any of their respective Affiliates, and the R Parties’ Ownership Percentage
remains, for at least 30 consecutive days, at an R Party Ownership Level such
that the number of R Directors then serving on the Board exceeds the number of R
Directors set forth opposite the R Party Ownership Level which represents the R
Parties’ Ownership Percentage at the end of such 30-day period, then the number
of R Directors shall be reduced to the total number set forth opposite the R
Party Ownership Level which represents the R Parties’ Ownership Percentage at
the end of such 30-day period.

          (ii) If from time to time after the Closing, the R Parties’ Ownership
Percentage decreases from one R Party Ownership Level to another as a result of
share issuances by the Company or other actions or events other than Transfers
of Voting Securities by the R Parties or any of their respective Affiliates and
the R Parties do not comply with paragraph (h) below, then if at the applicable
anniversary date as of which the R Parties failed to be in compliance with the
requirements of paragraph (h) the number of R Directors then serving on the
Board exceeds the number of R Directors set forth opposite the R Party Ownership
Level which represents the R Parties’ Ownership Percentage as of such
anniversary date, then the number of R Directors shall be reduced to the total
number shown below opposite the R Party Ownership Level which represents the R
Parties’ Ownership Percentage as of such anniversary date.

          (iii) Any reduction in the number of R Directors required by
paragraphs (i) or (ii) above will be accomplished by the resignation or removal
of one or more of the R Directors



--------------------------------------------------------------------------------



 



20

(as designated by the R Parties), effective (except as provided in
Section 6.3(a)) as of immediately prior to the following annual meeting of
stockholders of the Company (unless and to the extent that, prior to the date of
such annual meeting, the number of R Directors entitled to be designated is
increased pursuant to paragraph (iv) below). Any vacancy resulting from such
reduction in the number of R Directors shall be filled by an Outside Independent
Director in accordance with Section 4.2(c).

          (iv) If from time to time following the Closing and one or more
reductions in the number of R Directors pursuant to paragraphs (c), (f)(i) or
(f)(ii) above, the R Parties’ Ownership Percentage increases from one R Party
Ownership Level to another and the R Parties’ Ownership Percentage remains, for
at least 30 consecutive days, at an R Party Ownership Level such that the number
of R Directors then serving on the Board is less than the number of R Directors
set forth opposite the R Party Ownership Level which represents the R Parties’
Ownership Percentage at the end of such 30-day period, the number of R Directors
shall be increased to the total number shown below opposite the R Party
Ownership Level which represents the R Parties’ Ownership Percentage at the end
of such 30-day period. This increase will be accomplished by the resignation or
removal of one or more of the Outside Independent Directors (as selected by the
Outside Independent Directors Committee), and the resulting vacancy shall be
filled by an R Director designated by a majority of the remaining R Directors or
the sole remaining R Director (or, if there are no remaining R Directors, by the
R Parties), in each case effective as of immediately prior to the following
annual meeting of stockholders of the Company.

          (v) For purposes of this Agreement, the “R Party Ownership Levels”
shall be as follows:

          R Party Ownership Level   Total Number of R Directors  
Greater than 20.83%
    3  
Greater than 12.50% to 20.83%
    2  
Greater than 4.17% to 12.50%
    1  
4.17% or less
    0  

          (g) (i) If from time to time following the Closing, TD’s Ownership
Percentage decreases from one TD Ownership Level (as specified below) to another
as a result of Transfers of Voting Securities by TD or any of its Affiliates,
and TD’s Ownership Percentage remains, for at least 30 consecutive days, at a TD
Ownership Level such that the number of TD Directors then serving on the Board
exceeds the number of TD Directors set forth opposite the TD Ownership Level
which represents TD’s Ownership Percentage at the end of such 30-day period,
then the number of TD Directors shall be reduced to the total number set forth
opposite the TD Ownership Level which represents TD’s Ownership Percentage at
the end of such 30-day period.

          (ii) If from time to time after the Closing, TD’s Ownership Percentage
decreases from one TD Ownership Level to another as a result of share issuances
by the Company or other actions or events other than Transfers of Voting
Securities by TD or any of its Affiliates and TD does not comply with paragraph
(h) below, then if at the applicable anniversary date as of which TD failed to
be in compliance with the requirements of paragraph (h) the number of TD
Directors then serving on the Board exceeds the number of TD Directors



--------------------------------------------------------------------------------



 



21

set forth opposite the TD Ownership Level which represents TD’s Ownership
Percentage as of such anniversary date, then the number of TD Directors shall be
reduced to the total number shown below opposite the TD Ownership Level which
represents TD’s Ownership Percentage as of such anniversary date.

          (iii) Any reduction in the number of TD Directors required by
paragraphs (i) or (ii) above will be accomplished by the resignation or removal
of one or more of the TD Directors (as designated by TD), effective (except as
provided in Section 6.3(c)) as of immediately prior to the following annual
meeting of stockholders of the Company (unless and to the extent that, prior to
the date of such annual meeting, the number of TD Directors entitled to be
designated is increased pursuant to paragraph (iv) below). Any vacancy resulting
from such reduction in the number of TD Directors shall be filled by an Outside
Independent Director in accordance with Section 4.2(c).

          (iv) If from time to time following the Closing and one or more
reductions in the number of TD Directors pursuant to paragraphs (d), (g)(i) or
(g)(ii) above, TD’s Ownership Percentage increases from one TD Ownership Level
to another and TD’s Ownership Percentage remains, for at least 30 consecutive
days, at a TD Ownership Level such that the number of TD Directors then serving
on the Board is less than the number of TD Directors set forth opposite the TD
Ownership Level which represents TD’s Ownership Percentage at the end of such
30-day period, the number of TD Directors shall be increased to the total number
shown below opposite the TD Ownership Level which represents TD’s Ownership
Percentage at the end of such 30-day period. This increase will be accomplished
by the resignation or removal of one or more of the Outside Independent
Directors (as selected by the Outside Independent Directors Committee), and the
resulting vacancy shall be filled by a TD Director designated by a majority of
the remaining TD Directors or the sole remaining TD Director (or, if there are
no remaining TD Directors, by TD), in each case effective as of immediately
prior to the following annual meeting of stockholders of the Company.

          (v) For purposes of this Agreement, the “TD Ownership Levels” shall be
as follows:

          TD Ownership Level   Total Number of TD Directors  
Greater than 37.5%
    5  
Greater than 29.17% to 37.5%
    4  
Greater than 20.83% to 29.17%
    3  
Greater than 12.50% to 20.83%
    2  
Greater than 4.17% to 12.50%
    1  
4.17% or less
    0  

          (h) In order to avoid a reduction in the number of R Directors
pursuant to paragraph (f)(ii) above or the number of TD Directors pursuant to
paragraph (g)(ii) above, following a reduction from one R Party Ownership Level
or TD Ownership Level, as applicable, to another, the R Parties or TD must
comply with the following requirements:



--------------------------------------------------------------------------------



 



22

          (i) prior to the first anniversary of the most recent Measurement
Date, such party must attain an Ownership Percentage representing an increase in
such party’s Ownership Percentage of at least 33.3% of the Shortfall Amount as
of such Measurement Date;

          (ii) prior to the second anniversary of the most recent Measurement
Date, such party must attain an Ownership Percentage representing an increase in
such party’s Ownership Percentage of at least 66.7% of the Shortfall Amount as
of such Measurement Date; and

          (iii) prior to the third anniversary of the most recent Measurement
Date, such party must reacquire Beneficial Ownership of Voting Securities
representing at least 100% of the Shortfall Amount as of such Measurement Date.

          (h) No party shall designate a director who (i) has been removed for
cause from the Board, or (ii) has ever been convicted of a felony, or (iii) is
or, within ten years prior to the date of designation, has been subject to any
permanent injunction for violation of any federal or state securities law.

          Section 4.2. Selection of Outside Independent Directors. (a) The
initial Outside Independent Directors shall be selected, prior to the filing
date of the SEC Proxy Statement (as defined in the Share Purchase Agreement), by
Dan W. Cook III, Michael D. Fleisher, Glenn H. Hutchins, C. Kevin Landry and
Mark L. Mitchell, from among their number (or, if fewer than three of such five
eligible Directors are willing to be designated as Initial Designees, then such
five eligible Directors shall select, subject to the consent of each of TD and
JR, such consent not to be unreasonably withheld, another individual (an
“Alternate Designee”), who must qualify both as an Outside Independent Director
and as an Audit Qualified Director to be designated as an Outside Independent
Director (the Directors and/or Alternate Designees so selected, the “Initial
Designees”) (each of whom shall be assigned to a different class of Directors,
as they shall mutually agree among themselves prior to the Closing Date);
provided, however, that if prior to the Closing, any Initial Designee ceases to
be a Director (or, in the case of an Alternate Designee, elects not to serve as
an Outside Independent Director), then the remaining Initial Designees shall
select another qualifying Director (or, if no other qualifying Director is
willing to serve, an Alternate Designee) to serve as an initial Outside
Independent Director, subject to the consent of each of TD and JR, such consent
not to be unreasonably withheld. Following any such selection of and consent to
a replacement designee in accordance with the preceding sentence, such
individual shall thereafter be deemed to be an Initial Designee. If any
replacement of an Initial Designee is required pursuant to this Section 4.2(a),
any replacement designee must qualify both as an Outside Independent Director
and as an Audit Qualified Director.

          (b) With respect to each annual or special meeting of the stockholders
of the Company at which one or more Outside Independent Directors are to be
elected, the Outside Independent Directors Committee shall have sole authority
on behalf of the Board to nominate, in accordance with the requirements of
paragraph (d) below, candidates for election to such office as Outside
Independent Directors by the stockholders of the Company.



--------------------------------------------------------------------------------



 



23

          (c) (i) Any vacancy, whether resulting from the resignation,
retirement, removal from office or other cause, of an Outside Independent
Director, (ii) any vacancy resulting from the resignation or removal of an R
Director pursuant to Sections 4.1(c), 4.1(f) or 6.3(a) and (iii) any vacancy
resulting from the resignation or removal of a TD Director pursuant to
Sections 4.1(d) or 4.1(g), shall in each such case be filled by the Outside
Independent Directors Committee, in accordance with the requirements of
paragraph (d) below and subject to Sections 4.1(f)(iv) and 4.1(g)(iv).

          (d) Whenever the Outside Independent Directors Committee is authorized
to nominate or appoint an Outside Independent Director pursuant to this
Section 4.2, such committee shall prepare, and provide to TD and the R Parties,
a list of candidates for such position. Within ten Business Days of their
receipt of such list, each of TD and the R Parties shall notify the Outside
Independent Directors Committee of any candidates included on such list which
such party rejects from consideration for such Outside Independent Director
position, provided that neither TD nor the R Parties may reject candidates
without a reasonable basis for doing so. Failure by either TD or the R Parties
to so notify the Outside Independent Directors Committee of rejected candidates
within such ten Business Day period shall be deemed to be an approval by such
party of all candidates included in the list provided to such party. The Outside
Independent Directors Committee shall then nominate or appoint for each such
available Outside Independent Director position a candidate included on the list
provided to TD and the R Parties and not rejected by either TD or the R Parties.
In exercising its right to nominate and appoint Outside Independent Directors,
the Outside Independent Directors Committee shall take all action available to
it to ensure that, at all times, at least three Outside Independent Directors
qualify as Audit Qualified Directors.

          Section 4.3. Vacancies Among R Directors and TD Directors. (a) Any
vacancy, whether resulting from the resignation, retirement, removal from office
or other cause, of an R Director (other than pursuant to Sections 4.1(f) or
6.3(a)) shall be filled with a replacement R Director designated by a majority
of the remaining R Directors or the sole remaining R Director (or, if there are
no remaining R Directors, by the R Parties).

          (b) Any vacancy, whether resulting from the resignation, retirement,
removal from office or other cause, of a TD Director (other than pursuant to
Section 4.1(g)) shall be filled with a replacement TD Director designated by a
majority of the remaining TD Directors or the sole remaining TD Director (or, if
there are no remaining TD Directors, by TD).

          Section 4.4. Committees. (a) The Company shall, to the extent
permitted by applicable laws, rules and regulations (including any requirements
under the Exchange Act or the rules of the Nasdaq National Marketplace or any
other applicable securities exchange or automated inter-dealer quotation system
on which the Common Stock is then listed or quoted), cause each committee of the
Board (other than the Outside Independent Directors Committee and the Non-TD
Directors Committee) to initially consist of two TD Directors, one R Director
and two Outside Independent Directors. If from time to time following the
Closing, TD’s Ownership Percentage decreases to, and remains for at least 30
consecutive days, less than thirty percent (30%), then the number of TD
Directors on each such committee of the Board shall decrease to one (1). If from
time to time following the Closing, TD’s or the R Parties’ Ownership Percentage
decreases to, and remains for at least 30 consecutive days, less than ten



--------------------------------------------------------------------------------



 



24

percent (10%), then the number of TD Directors or R Directors, as the case may
be, on each such committee of the Board shall decrease to zero (0). Any
reduction in the number of TD Directors or R Directors on any committee pursuant
to this paragraph will be accomplished by the immediate resignation or removal
of one or more of the TD Directors or R Directors, as the case may be, from such
committee. Any vacancy resulting from such reduction shall be filled by an
Outside Independent Director designated by the Board. If from time to time
following the Closing and one or more reductions in the number of TD Directors
or R Directors on any committee pursuant to this paragraph, TD’s or the R
Parties’ Ownership Percentage, as the case may be, remains, for at least 30
consecutive days, at an Ownership Percentage such that such reduction would not
have taken place, then at the end of such thirty-day period an Outside
Independent Director shall immediately resign or be removed from such committee
(as selected by the Outside Independent Directors Committee) and the resulting
vacancy shall be filled by a TD Director (designated by the TD Directors) or a R
Director (designated by the R directors), as the case may be.

          (b) Notwithstanding the provisions of paragraph (a), no TD Director or
R Director, as applicable, shall be entitled to serve on any ad hoc, special or
similar committee established by the Board to consider a matter with respect to
which the Outside Independent Directors Committee has determined, following
consultation with counsel to the Company, that TD or the R Parties (or such
particular TD Director or R Director), as applicable, has an interest such that
the participation by any TD Director or R Director (or such particular TD
Director or R Director), as applicable, on such committee would compromise the
independence of such committee or otherwise materially impair the functioning of
such committee.

          Section 4.5. Agreement to Vote. (a) Each of the R Parties and TD shall
vote, or cause to be voted, or execute written consents with respect to, all the
shares of Common Stock that it Beneficially Owns (and which are entitled to vote
on such matter) in favor of the election or removal of each candidate designated
or nominated for election pursuant to this Article IV or designated for removal
pursuant to this Article IV or Section 6.3(a);

          (b) None of the R Parties or TD shall (i) nominate or designate,
(ii) vote for, or (iii) make, or in any way participate, directly or indirectly,
in, any “solicitation” of “proxies” to vote (as such terms are used in the rules
of the Commission) or seek to advise or influence any Person with respect to the
voting of, any Voting Securities in respect of the election of, any candidate
for election or appointment as a Director except as provided in Sections 4.1 or
4.3;

          (c) Each of the R Parties and TD shall vote, or cause to be voted, or
execute written consents with respect to, all the shares of Common Stock that it
Beneficially Owns (and which are entitled to vote on such matter), and shall
take all other necessary or desirable actions within its control (including
calling a meeting of stockholders of the Company, attending all meetings in
person or by proxy for purposes of obtaining a quorum, voting to remove
Directors not designated in accordance with the provisions of this Agreement and
executing all written consents in lieu of meetings, as applicable), to
effectuate the provisions of this Article IV and Section 6.3(a);

          (d) None of the R Parties or TD shall vote, or permit the voting of,
or execute written consents with respect to, shares of Common Stock Beneficially
Owned by such Person in



--------------------------------------------------------------------------------



 



25

favor of the removal of a Director nominated or designated in accordance with
this Article IV, in each case other than for cause or if such Director is
designated for removal pursuant to this Article IV or Section 6.3(a);

          (e) If, for any reason, any Director nominee nominated or designated
in accordance with this Article IV is not elected to the Board, the R Parties
and TD will call a special meeting or act by written consent to vote for the
removal of the Director not so nominated or designated in accordance with this
Article IV and to vote for the election to the Board of the nominee so nominated
or designated; and

          (f) The Company, subject to the Board’s fiduciary duties, shall take
all necessary and desirable actions within its control (including calling
special meetings of the Board and stockholders) to effectuate the provisions of
this Article IV. Without limiting the foregoing, the Company shall use its
reasonable best efforts, in connection with each annual or special meeting of
stockholders held to elect Directors and with respect to any action by written
consent to elect Directors, to solicit from its stockholders eligible to vote
for the election of Directors proxies or consents in favor of the election of
each candidate nominated for election as a Director in accordance with this
Article IV, and against the election of any candidate not so nominated in
accordance with this Article IV.

          Section 4.6. Proxies. (a) Each R Party (other than the Ricketts
Grandchildren Trust) hereby irrevocably appoints as its proxy and
attorney-in-fact, Ellen Koplow, in her capacity as the General Counsel of the
Company, and any individual who shall hereafter succeed to such office at the
Company, with full power of substitution, to vote or execute written consents
with respect to all Voting Securities Beneficially Owned by such R Party in
accordance with Sections 4.5, 5.7 and 6.3(a), provided that such proxy may only
be exercised if such R Party fails to comply with the terms of Sections 4.5, 5.7
or 6.3(a). This proxy is coupled with an interest and shall be irrevocable prior
to the termination of this Agreement with respect to such R Party, and each R
Party will take such further action or execute such other instruments as may be
necessary to effectuate the intent of this proxy and hereby revokes any proxy
previously granted by such R Party with respect to any Voting Securities
Beneficially Owned by such R Party.

          (b) TD hereby irrevocably appoints as its proxy and attorney-in-fact,
Ellen Koplow, in her capacity as the General Counsel of the Company, and any
individual who shall hereafter succeed to such office of the Company, with full
power of substitution, to vote or execute written consents with respect to all
Voting Securities Beneficially Owned by TD in accordance with Sections 4.5, 5.7
and 6.3(a), provided that such proxy may only be exercised if TD fails to comply
with the terms of Sections 4.5, 5.7 or 6.3(a). This proxy is coupled with an
interest and shall be irrevocable prior to the earlier to occur of an R Party
Termination Event and termination of this Agreement with respect to TD, and TD
will take such further action or execute such other instruments as may be
necessary to effectuate the intent of this proxy and hereby revokes any proxy
previously granted by TD with respect to any Voting Securities Beneficially
Owned by it.

          Section 4.7. Notice of Initial R Directors and TD Directors. The R
Parties and TD shall each provide written notice to the other and to the
Company, not less than 5 days prior to the expected filing date of the SEC Proxy
Statement (as defined in the Share Purchase



--------------------------------------------------------------------------------



 



26

Agreement) of the individuals who shall be designated as the initial three R
Directors and five TD Directors pursuant to Section 5.13 of the Share Purchase
Agreement; provided, however, that if either the R Parties or TD have not
selected their respective nominees by such date, then notwithstanding the
foregoing, the R Parties or TD, as the case may be, shall instead provide such
notice at least 5 days prior to the expected date of the Closing (or, if such
period of notice is not practicable under the circumstances because an
individual who has been so designated is no longer available for such service,
such prior notice as is practicable).

ARTICLE V

OTHER COVENANTS

          Section 5.1. Information Rights. (a) The Company shall provide TD, on
an ongoing and confidential basis, such access to and information with respect
to the Company’s and its Subsidiaries’ businesses, operations, plans and
prospects as TD may from time to time reasonably determine it requires in order
to appropriately manage and evaluate its investment in the Company and to comply
with its obligations under United States and Canadian securities and tax laws,
including, to the extent applicable, Rule 13a-15 under the Exchange Act.

          (b) Without limiting the generality of the foregoing, following the
end of each fiscal quarter and fiscal year of the Company, the Company shall
furnish to TD the consolidated and consolidating financial statements of the
Company promptly after such statements are prepared (including providing draft
statements as such statements become available and, with respect to fiscal
years, audit reports as such reports become available), together with such
supporting detailed information as TD may reasonably request to enable it to
prepare its own consolidated financial statements. In addition, the Company
shall furnish to TD, promptly after the end of each calendar month, copies of
such internal management financial reports regarding the Company’s financial
results and operations as are regularly prepared by the Company. The Company
shall also furnish to TD any other information reasonably requested by TD in
respect of the Company and its Subsidiaries that, in TD’s reasonable opinion, is
required to enable TD or any of its Subsidiaries to (i) compute any tax surplus
account, (ii) determine the status of the Company or its Subsidiaries as
“foreign investment entities” for purposes of Canadian taxation or any other
determination affecting the taxation of TD’s investment in the Company, or
(iii) complete and file on a timely basis any tax return, including any return,
report, declaration, election, notice, filing, information return or statement,
with any Governmental Authority.

          (c) The Company will, and will cause each of its Subsidiaries to, make
available to representatives of the Office of the Superintendent of Financial
Institutions (Canada) and any other regulatory agencies with authority over TD
or any of its Subsidiaries, such of its books, records and personnel, and
provide access to such of its offices and other facilities, as such
representatives may from time to time request, and will comply promptly and
fully with any request for information that such representatives may make from
time to time.

          (d) TD shall keep all non-public information obtained under this
Section 5.1 confidential and shall not disclose any of such information in any
manner whatsoever other than as may be required by applicable law, including the
rules of any securities exchange on which



--------------------------------------------------------------------------------



 



27

TD’s securities may be listed and as may be necessary in connection with the
public disclosure of TD’s consolidated financial statements and operating
results.

          (e) TD shall promptly provide to the Company any information regarding
TD and its Subsidiaries that is reasonably required for the Company to comply
with applicable laws, including the rules of any national securities exchange or
inter-dealer quotation system by which the Company’s securities may be listed or
quoted.

          (f) This Section 5.1 shall terminate upon the first date that TD no
longer Beneficially Owns Voting Securities representing at least 15% of the
Total Voting Power.

          Section 5.2. Trade Name. The Company and its Subsidiaries shall use
the trade name “TD Ameritrade” as their brand and marketing name pursuant to the
terms of the Trademark License Agreement.

          Section 5.3. Obligation of the Company to Repurchase Shares. If, at
any time after the Closing, the Company shall issue shares of Common Stock
(i) upon exercise of any option, warrant, stock appreciation right or other
similar instrument granted to its Directors, officers, employees, consultants or
others, or (ii) in the form of restricted shares or similar instruments, in
either case pursuant to any compensation, retention, incentive or similar
program or arrangement in effect from time to time, then the Company shall,
unless prohibited by law, and subject to the receipt of any required regulatory
approval, use all reasonable efforts to repurchase a corresponding number of
shares of Common Stock in the open market within 120 days after any such
issuance so that the net total number of outstanding shares of Common Stock is
not increased by such issuance, provided that the Company shall have no
repurchase obligation under this Section 5.3 in the event that the aggregate
number of shares of Common Stock subject hereto, together with any prior
issuances contemplated by this Section 5.3 with respect to which the Company has
not yet effected repurchases hereunder, do not exceed 2,000,000. The Company
shall also be permitted to meet its obligations hereunder by means of an ongoing
regular stock repurchase plan (including a plan implemented under Rule 10b-18 or
Rule 10b5-1 under the Exchange Act), in which case offsetting repurchases may
occur prior to or following the related issuance of Common Stock hereunder.

          Section 5.4. Non-Competition. (a) Neither JR (for so long as he is
serving as a Director) nor TD, nor any of their respective Affiliates, shall
directly or indirectly engage in, affirmatively assist or induce any other
Person to engage in, acquire Beneficial Ownership of any equity interest in any
Person engaged in, or serve (or designate any individual to serve) as a director
or executive officer of any Person engaged in, the Business in (x) the United
States (either through facilities and operations in the United States or by
other channels or media directed toward U.S. residents (and not as an incident
to the conduct of business outside the U.S. and/or with non-U.S. residents)) or
(y) solely in the case of JR or any of his Affiliates, Canada (either through
facilities and operations in Canada or by other channels or media directed
toward Canadian residents (and not as an incident to the conduct of business
outside Canada and/or with non-Canadian residents)), except in each case
(i) through their respective ownership of Capital Stock of, or service as an
officer, director or employee of, the Company or its Subsidiaries, or
(ii) solely in the case of TD or its Affiliates, pursuant to an Incidental
Acquisition in connection with which TD or such Affiliate complies with this
Section 5.4. Notwithstanding the foregoing,



--------------------------------------------------------------------------------



 



28

nothing in this Section 5.4 shall prevent JR, TD or any of their respective
Affiliates from Beneficially Owning a passive investment representing less than
2% of any class of equity securities of any Person that is engaged in the
Business in (x) the United States or (y) solely in the case of JR or any of his
Affiliates, Canada, provided, in each case, that such class of equity securities
is traded on a national securities exchange in the United States or the Toronto
Stock Exchange or quoted on the Nasdaq National Market. In addition, nothing in
this Section 5.4 shall prohibit or restrict TD or its Affiliates from engaging
in the following activities in the ordinary course of their banking and
securities businesses, as now or hereafter conducted, whether or not the
relevant issuer, borrower, counterparty, lessee, trustee or other Person engages
in the Business in the United States:

     (i) securities underwriting, placement, dealing, investment banking,
financial structuring, securitization or syndication;

     (ii) acquiring Beneficial Ownership of any equity interest in any Person
pursuant to normal course broker/dealer activity;

     (iii) originating, arranging, purchasing, selling or dealing in secured or
unsecured loans, conditional sales agreements, capital and other leases, debt
instruments, or any participation interests in any of the foregoing and any
liquidity, credit enhancement or hedging facilities related to any of the
foregoing or to any of the activities covered in paragraph (i) above;

     (iv) investments made by hedge funds, investment funds and similar pooled
investment vehicles in which TD or its Affiliates participate as a limited
partner or as a member of a limited liability company and in any such case do
not control the management of such entity;

     (v) actions taken to secure or collect debts or other obligations
previously contracted by TD or its Affiliates in the ordinary course of their
business (including any foreclosure, realization, repossession, liquidation or
management of any securities or other collateral pursuant thereto);

     (vi) full-service brokerage operations conducted by Toronto-Dominion
Holdings (USA) Inc. and its Subsidiaries, to the extent that such services are
provided solely in support of and as a complement to (and not operated
separately from) Toronto-Dominion Holdings (USA) Inc.’s and its Subsidiaries’
other investment banking and broker-dealer businesses, but in all cases
excluding the provision of securities brokerage services to retail investors and
investment advisors which services are offered primarily through the internet or
other on-line media;

     (vii) securities brokerage activities, including offering and selling
shares of open and closed end mutual funds (including exchange traded funds, but
in all cases excluding the provision of securities brokerage services to retail
investors and investment advisors which services are offered primarily through
the internet or other on-line media), conducted or carried on by (x) TD
Banknorth Inc., (y) any insured depository institution (as such term is defined
in 12 U.S.C. § 1813(c)(2) or any successor provision) or holding



--------------------------------------------------------------------------------



 



29

company thereof of which TD Banknorth Inc. or TD acquires control (as such term
is defined in 12 U.S.C. § 1841(a)(2) or any successor provision) or (z) any of
the respective Subsidiaries of the entities described in the preceding clauses
(x) and (y); and

     (viii) purchasing, holding, selling or otherwise dealing in securities of
other Persons in the various capacities listed in the definition of “Ordinary
Course Securities” set forth in this Agreement (other than the brokerage
capacities listed in such definition, to the extent any such activity would
constitute engaging in the Business).

          (b) If TD or any of its Affiliates completes an Incidental
Acquisition, the following procedures shall apply:

     (i) TD or its applicable Affiliate shall, as promptly as practicable but in
any event within three months of the date of completion of such Incidental
Acquisition, offer to contribute the acquired Competing Entity to the Company in
exchange for an aggregate number of shares of Common Stock and/or an amount in
cash equal to the Appraised Value, determined as of the date of consummation of
such Incidental Acquisition. The determination of the form of consideration
payable to TD in connection with any such contribution shall be made by the
Non-TD Directors Committee, provided that such consideration must be paid in
cash to the extent that payment in Common Stock would result in TD Beneficially
Owning Voting Securities representing more than the TD Ownership Limitation
Percentage. Within one month after receipt of TD’s offer to contribute the
acquired Competing Entity, an Appraiser or Appraisers shall be selected in
accordance with the procedures set forth in paragraph (v) below.

     (ii) During the three-month period following the determination of the
Appraised Value of the acquired Competing Entity, the Non-TD Directors Committee
shall determine whether or not to cause the Company to purchase the acquired
Competing Entity for the consideration set forth above. If the Non-TD Directors
Committee determines that the Company shall purchase the acquired Competing
Entity, the Company and TD shall cooperate and use their reasonable best efforts
to cause the purchase to be consummated as promptly as practicable thereafter.
In the event that the Non-TD Directors Committee determines that the Company
shall not purchase the acquired Competing Entity, or in the event that the
purchase of the acquired Competing Entity is not consummated by the Company for
any reason within one year after the date on which the Non-TD Directors
Committee determined that the Company shall purchase the acquired Competing
Entity (including failure to obtain the necessary regulatory approvals), then TD
shall use its commercially reasonable efforts to dispose of the acquired
Competing Entity, or of such assets (including stock of Subsidiaries) of such
Competing Entity as would cause it to cease to constitute a Competing Entity,
within two years of the date on which the Non-TD Directors Committee determined
that the Company shall not purchase the acquired Competing Entity or the date on
which the proposed purchase of the acquired Competing Entity by the Company was
terminated or abandoned, as applicable. During such two-year period, TD may hold
and operate the acquired Competing Entity either separately or combined with
other TD operations.



--------------------------------------------------------------------------------



 



30

     (iii) If during the two-year period referred to in paragraph (ii) above TD
is not able to dispose of, or enter into a binding definitive agreement to
dispose of, such acquired Competing Entity for a purchase price equal to 90% or
more of its Appraised Value determined pursuant to paragraph (v) below despite
TD’s exercise of commercially reasonable efforts to effect such a disposition,
then TD or such Affiliate may thereafter elect to either dispose of such
Competing Entity or operate such Competing Entity independently of the Company
and without restriction on its business or operations, except TD shall again
comply with this Section 5.4 with respect to any subsequent Incidental
Acquisition effected by TD or its Affiliates either directly or through such
previously acquired Competing Entity.

     (iv) The number of shares of Common Stock issuable to TD or its Affiliates
in exchange for any contribution of a Competing Entity pursuant to this
Section 5.4 shall be determined based on the Fair Market Value of the Common
Stock using the date of completion of such contribution as the determination
date therefor.

     (v) All determinations of the Appraised Value of a Competing Entity shall
be determined as follows:

     (A) The Non-TD Directors Committee shall select an Independent Investment
Banking Firm to act as the Appraiser, subject to TD’s approval, which shall not
be unreasonably withheld or delayed. The fees and expenses of such Independent
Investment Banking Firm shall be shared equally by TD and the Company. The
Company will instruct the Appraiser to complete the valuation as quickly as
possible, but in any event within 20 Business Days of its engagement, to conform
its valuation to the definition of “Appraised Value” set forth in this
Agreement, and to state the Appraised Value as a number and not a range. The
valuation of such Independent Investment Banking Firm shall be binding upon TD
and the Company.

     (B) If TD and the Non-TD Directors Committee do not mutually agree upon an
Independent Investment Banking Firm within 10 Business Days after receipt of
TD’s offer to contribute the acquired Competing Entity, then within 5 Business
Days of such 10th Business Day, each of TD and the Company shall engage its own
Independent Investment Banking Firm to perform a valuation as an Appraiser. Each
of TD and the Company will instruct its Appraiser to complete the valuation as
quickly as possible, but in any event within 20 Business Days of its engagement,
to conform its valuation to the definition of “Appraised Value” set forth in
this Agreement, and to state the Appraised Value as a number and not a range.
Each of TD and the Company will, after receipt of TD’s offer to contribute the
acquired Competing Entity, pay the fees and expenses of the Appraiser engaged by
such party. If the lower Appraised Value determined by one of such Independent
Investment Banking Firms is no more than 15% lower than the Appraised Value
determined by the other Independent Investment Banking Firm, then the Appraised
Value shall be deemed to be the average of the two Appraised Values. If the
lower Appraised Value is more than 15% lower than the higher Appraised Value,
then within 5 Business Days of the date that the



--------------------------------------------------------------------------------



 



31

second of the two Appraised Values was determined, the two Independent
Investment Banking Firms will select, and TD and the Company will jointly
engage, a third Independent Investment Banking Firm. The third Independent
Investment Banking Firm will be instructed by TD and the Company to complete its
valuation within 15 Business Days of the date of its engagement, to determine
the valuation in accordance with the definition of “Appraised Value” set forth
in this Agreement, and to state the Appraised Value as a number and not a range.
The Appraised Value will then be the average of the two Appraised Values that
are closest together, with the third Appraised Value being disregarded. The fees
and expenses of any Independent Investment Banking Firm engaged jointly by TD
and the Company shall be shared by TD and the Company equally. The Appraised
Value as determined pursuant to the foregoing procedures shall be binding on TD
and the Company for all purposes of this Agreement.

     (vi) Any action required to be taken by the Company pursuant to this
Section 5.4(b) shall be taken by the Non-TD Directors Committee.

          (c) Neither the Company nor any of its Affiliates shall, directly or
indirectly, engage in, affirmatively assist or induce any other Person to engage
in, acquire Beneficial Ownership of any equity interest (except for securities
held for the account of or for sale to customers of the Company or any of its
Affiliates in the ordinary course of business) in any Person engaged in, or
serve (or designate any individual to serve) as a director or executive officer
of any Person engaged in, the Business in Canada (either through facilities and
operations in Canada or by other channels or media directed toward Canadian
residents (and not as an incident to the conduct of business outside Canada
and/or with non-Canadian residents)); provided that the foregoing shall not
prevent the Company or any of its Affiliates from holding a passive investment
representing less than 2% of any class of equity securities of any Person that
is engaged in the Business in Canada, provided that such class of equity
securities is traded on a national securities exchange in the United States or
the Toronto Stock Exchange or quoted on the Nasdaq National Market. Neither the
Company nor any of its Affiliates shall, directly or indirectly, hold or acquire
control of (as such term is defined in 12 U.S.C. § 1841(a)(2) or any successor
provision) any insured depository institution (as such term is defined in 12
U.S.C. § 1813(c)(2) or any successor provision), except (i) as a result of a
business combination transaction approved by the Board and involving a Person
not more than 75% of whose consolidated revenues for its most recently completed
fiscal year were generated by one or more insured depository institutions or
(ii) in the event that TD does not hold control of (as such term is defined in
12 U.S.C. § 1841(a)(2) or any successor provision) any insured depository
institution (as such term is defined in 12 U.S.C. § 1813(c)(2) or any successor
provision) which is able to offer money market deposit accounts to customers of
the Company's principal broker-dealer Subsidiaries as a designated sweep
vehicle, or TD has indicated that it is not willing to offer such accounts to
such customers through one or more of such controlled insured depository
institutions.

          Section 5.5. Non-Audit Services. For so long as TD and the Company
constitute the same “audit client” under Rule 2-01(f)(6) (or any successor rule)
of Regulation S-X (as concurred in by the auditors of both TD and the Company),
(i) TD shall not engage the auditor of the Company to provide any Non-Audit
Services to TD or any Person that would be treated as the same “audit client” as
the Company and (ii) the Company shall not engage the auditor or auditors of TD
to provide any Non-Audit Services to the Company or any Person that would be
treated as the same “audit client” as TD.

          Section 5.6. Parallel Discussions. If the Company receives a bona fide
inquiry or proposal from a Third Party (whether written or oral) that
constitutes or could reasonably be



--------------------------------------------------------------------------------



 



32

expected to result in a Takeover Proposal, the Company shall promptly, and in
any event within two Business Days, deliver written notice to TD to such effect,
which notice shall, to the extent known by the Company, set forth the percentage
of Total Voting Power or assets that the Third Party is seeking to acquire as
well as the material terms of such proposal and the identity of the Third Party
making such inquiry or proposal, and the Company shall thereafter use all
reasonable efforts to keep TD apprised of any related developments, discussions
and negotiations (including the terms and conditions of any agreements being
negotiated with such Third Party) on a current basis (but in no event more than
48 hours after the occurrence of such developments, discussions or
negotiations). In addition to the foregoing obligations of the Company, if the
Company or any of its representatives engage in, or the Board authorizes the
Company or any of its representatives to engage in, discussions or negotiations
with a Third Party regarding, or that are intended to or could reasonably be
expected to result in, a Takeover Proposal, the Company must offer to
participate in, and if requested by TD participate in, parallel discussions with
TD, and consider proposals from TD with respect to a transaction of the same
type, which discussions shall be held and which proposals shall be considered on
terms, and subject to procedures, no more restrictive toward TD than those
imposed on such Third Party.

          Section 5.7. Restated Charter and Bylaws to be Consistent; Defensive
Measures. The Company shall take or cause to be taken all lawful action
necessary or appropriate to ensure that at all times the Restated Charter and
the Bylaws and the corresponding constituent documents of the Company’s
Subsidiaries contain provisions consistent with the terms of this Agreement and
do not contain any provisions inconsistent therewith or which would in any way
nullify or impair the terms of this Agreement or the rights provided hereunder
to any of the parties hereto, and the parties hereto agree to vote (or refrain
from voting), or execute (or refrain from executing) written consents with
respect to, all Voting Securities Beneficially Owned by them in such manner as
to effectuate the foregoing. None of the Company, the Board, any committee
thereof, TD or any of the R Parties shall take or cause to be taken any action
inconsistent with the terms of this Agreement or the rights provided hereunder
to any of the parties hereto.

          Section 5.8. Tender Offer (a) TD (and JR, if he participates as a
co-bidder) shall commence or cause to be commenced the Tender Offer promptly
following the Closing Date. Pursuant to the Tender Offer, TD (and JR, if he
participates as a co-bidder) will offer cash consideration of not less than
$16.00 per share of Common Stock (subject to adjustment from time to time for
any stock dividend paid in respect of, or any subdivision, split, combination or
reclassification effected with respect to, the Common Stock after the date
hereof). Each of TD or JR, at their respective election, may make the Tender
Offer through a wholly-owned Subsidiary of such Person. Subject to paragraph
(d) below, the Tender Offer shall be made at a price (subject to the minimum per
share price specified above), and subject to such conditions and other terms, as
TD (and JR, if he participates as a co-bidder) shall determine, but shall not be
subject to any minimum number of shares which must be tendered as a condition to
completion of the Tender Offer. In connection with the Tender Offer, (x) TD or
its permitted designee shall offer to acquire the number of shares constituting
the lesser of (A) 8% of the outstanding shares of Common Stock and (B) the
number of shares that would result in TD Beneficially Owning Voting Securities
representing 39.9% of the outstanding shares of Common Stock, in each case
measured as of the date that is two Business Days prior to the commencement (as
such term is defined in Rule 14d-2 under the Exchange Act) of the Tender Offer
(the lesser of (A) and (B),



--------------------------------------------------------------------------------



 



33

the “TD Tender Amount”) and (ii) JR (if he participates as a co-bidder) or his
permitted designee may offer to acquire up to the number of shares that would
result in the R Parties Beneficially Owning Voting Securities representing 29%
of the outstanding shares of Common Stock, measured as of the date that is two
Business Days prior to the commencement of the Tender Offer (the “R Party Tender
Amount”), subject in all cases to the restrictions contained in
Section 2.1(a)(i)(A) and Section 2.1(a)(ii)(A), as applicable. The calculation
of both the TD Tender Amount and the R Party Tender Amount shall be based on a
certificate of the Company’s transfer agent and registrar and on a certificate,
signed by an executive officer of TD, in the case of the TD Tender Amount, or by
JR, in the case of the R Party Tender Amount, provided to each other party
hereto prior to the commencement of the Tender Offer.

          (b) The required documentation with respect to the Tender Offer shall
be prepared by TD (and JR, if he participates as a co-bidder) in consultation
with the Company. The Company and TD (and JR, if he participates as a co-bidder)
will cooperate with each other with respect to the preparation and distribution
of such documentation, including by furnishing to TD (and JR, if he participates
as a co-bidder) all information concerning themselves (and, to the extent
applicable, their respective Affiliates, Subsidiaries, directors, officers and
stockholders) and such other matters as may be reasonably necessary or advisable
in connection with the preparation of such documentation and the Tender Offer,
all of which information shall be correct and complete in all material respects.
TD (and JR, if he participates as a co-bidder) shall be responsible for all
costs and expenses associated with the Tender Offer (including the printing and
mailing of tender offer materials; dealer-manager, depositary and information
agent/solicitor fees; brokerage commissions (unless paid by the tendering
stockholder); and other fees and expenses associated with the Tender Offer);
provided, however, that the Company shall be responsible for all costs
associated with any filing or mailing made by the Company pursuant Rule 14e-2 or
Rule 14d-9 under the Exchange Act.

          (c) If JR participates as a co-bidder in the Tender Offer, (i) all
tendered shares shall be allocated equally between TD and JR and (ii) no R Party
(other than the Ricketts Grandchildren Trust) shall tender any shares of Common
Stock into the Tender Offer.

          (d) If JR elects to participate as a co-bidder in the Tender Offer, TD
and JR shall negotiate in good faith prior to (and, if necessary, following) the
Closing to determine the price and terms on which the Tender Offer shall be
made; provided, however, that if, by the 10th day following the Closing, TD and
JR are unable to agree on such price and terms, (i) TD shall comply with its
obligations under this Section 5.8 to commence (or cause to be commenced) a
tender offer for the TD Tender Amount at a price and subject to such terms and
conditions as TD may determine (subject to the minimum per share price specified
above and provided that such tender offer shall not be subject to any minimum
number of shares which must be tendered as a condition to completion of such
tender offer) and (ii) JR may commence (or cause to be commenced) a tender offer
for the R Party Tender Amount at a price and subject to such terms and
conditions as JR may determine (subject to the minimum per share price specified
above and provided that such tender offer shall not be subject to any minimum
number of shares which must be tendered as a condition to completion of such
tender offer). The required documentation with respect to any such tender offer
shall be prepared by the party making such offer, the parties hereto will
cooperate with each other with respect to the preparation and distribution of
such documentation, including by furnishing to the other parties all information
concerning



--------------------------------------------------------------------------------



 



34

themselves (and, to the extent applicable, their respective Affiliates,
Subsidiaries, directors, officers and stockholders) and such other matters as
may be reasonably necessary or advisable in connection with the preparation of
such documentation and such tender offers, all of which information shall be
correct and complete in all material respects, and the party making such tender
offer shall be responsible for all costs and expenses associated with such
tender offer (including the printing and mailing of tender offer materials;
dealer-manager, depositary and information agent/solicitor fees; brokerage
commissions (unless paid by the tendering stockholder); and other fees and
expenses associated with such tender offer); provided, however, that the Company
shall be responsible for all costs associated with any filing or mailing made by
the Company pursuant Rule 14e-2 or Rule 14d-9 under the Exchange Act.

ARTICLE VI

MISCELLANEOUS

          Section 6.1. Conflicting Agreements. Each party represents and
warrants that it has not granted and is not a party to any proxy, voting trust
or other agreement that is inconsistent with or conflicts with any provision of
this Agreement. Notwithstanding the foregoing, TD acknowledges the existence of
the Existing Stockholders Agreement to which the Company and the R Parties are
bound prior to the Closing Date.

          Section 6.2. Inapplicability to Certain Shares. Notwithstanding
anything to the contrary contained in this Agreement, (i) the provisions of this
Agreement, other than the TD Ownership Limitation Percentage, shall not apply to
any Ordinary Course Securities and (ii) the provisions of this Agreement shall
not apply to any Voting Securities which are Beneficially Owned by Thomas S.
Ricketts or J. Peter Ricketts (or their respective Affiliates) provided that
Thomas S. Ricketts, J. Peter Ricketts or such Affiliate is not an R Party and
that such Voting Securities are not also Beneficially Owned by any R Party.

          Section 6.3. Termination. (a) Upon the occurrence of an R Party
Termination Event, the R Parties shall cause each of the R Directors to
immediately resign as Directors and except for this Section 6.3 and Sections 6.7
and 6.12, which shall survive in accordance with their terms, this Agreement
shall terminate in its entirety solely with respect to each R Party. In the
event that any R Director fails to deliver his or her resignation as required
pursuant to this Section 6.3(a), the parties hereto shall take all necessary
action to cause such Director to be removed from the Board. Any vacancy
resulting from the resignation or removal of any R Director pursuant to this
Section 6.3(a) shall be filled with an Outside Independent Director designated
in accordance with Section 4.2.

          (b) Except for the obligation described in the succeeding sentence,
this Agreement shall terminate with respect to any R Party, and such Person
shall no longer constitute an R Party hereunder, upon the Transfer in accordance
with this Agreement of all shares of Common Stock Beneficially Owned by such R
Party Each Person who, prior to a Transfer described in the preceding sentence,
constituted an R Party shall notify the Company and TD in writing within two
Business Days of the occurrence of any such Transfer and the fact that such
Person no longer constitutes an R Party.



--------------------------------------------------------------------------------



 



35

          (c) Except for this Section 6.3 and Sections 5.1, 6.7 and 6.12, which
shall survive in accordance with their terms, this Agreement shall terminate in
its entirety (except as provided in paragraph (d) below) upon the earliest to
occur of (i) the consummation of a Qualifying Transaction, (ii) the tenth
anniversary of the Closing Date, (iii) the date on which TD Beneficially Owns
Voting Securities representing 4.17% or less of the Total Voting Power, (iv) the
commencement (as such term is defined in Rule 14d-2 under the Exchange Act) by a
Third Party of a bona fide tender or exchange offer for not less than 25% of the
outstanding shares of Common Stock, unless the Board both (A) recommends against
such tender or exchange offer within ten Business Days after the commencement
(as such term is defined in Rule 14d-2 under the Exchange Act) thereof and
(B) takes and continues to actively pursue all reasonable actions to actively
oppose such Third Party tender or exchange offer (as reasonably determined by TD
in its good faith judgment) (provided that, if the Board grants any approval
with respect to such Third Party or any of its Affiliates pursuant to
Section 203(a)(1) or Section 203(a)(3) of the DGCL, then a Termination Event as
described in this clause (iv) shall immediately occur); (v) the acceptance by
the Board of a Takeover Proposal from a Third Party (which for purposes of this
Agreement shall mean that the Board (or any duly authorized committee thereof)
shall have approved or recommended, or resolved to approve or recommend, or
shall have authorized the Company or any such Subsidiary to execute or enter
into any letter of intent, agreement in principle, merger agreement, asset
purchase or share exchange agreement, option agreement or other similar
agreement relating to, a Takeover Proposal), or (vi) the acquisition by a Third
Party of Beneficial Ownership of Voting Securities representing more than 20% of
the Total Voting Power, other than pursuant to the consummation of a sale,
merger, consolidation, acquisition (including by way of tender offer or exchange
offer or share exchange), recapitalization or other business combination
involving the Company or any of its Subsidiaries that had been approved by the
Board pursuant to the preceding clause (v) (any of the events described in the
preceding clauses (i)-(vi), a “Termination Event”). In the event of a
Termination Event of the type described in clause (iii) above, TD shall cause
each of the TD Directors to immediately resign as Directors. In the event that
any TD Director fails to deliver his or her resignation as required pursuant to
this Section 6.3(c), the parties hereto shall take all necessary action to cause
such Director to be removed from the Board.

          (d) Notwithstanding the provisions of paragraph (c) above, in the
event that the first Termination Event to occur is a Termination Event of a type
specified in clauses (iv), (v) or (vi) of such paragraph (c) (a “Specified
Termination Event”), then for a period equal to the shortest of (A) the period
from the date of such Specified Termination Event until the first anniversary
thereof, (B) the period from the date of such Specified Termination Event to the
occurrence of a Termination Event of the type described in clauses (i), (ii) or
(iii) of such paragraph (c) and (C) the period from the date of such Specified
Termination Event until the consummation of a transaction by TD or its
Affiliates or by the R Parties, in each case meeting the requirements of clause
(i) below (the shortest of the periods described in the preceding clauses (A),
(B) and (C), the “Post-Termination Period”), and except to the extent otherwise
terminated in accordance with paragraphs (a) or (b) above:

     (i) the provisions of Section 2.1 shall terminate with respect to TD and
the R Parties, but TD and its Affiliates may acquire Beneficial Ownership of
Voting Securities representing more than the TD Ownership Limitation Percentage,
and the R Parties may acquire Beneficial Ownership of Voting Securities
representing more than the R Party



--------------------------------------------------------------------------------



 



36

Ownership Limitation Percentage, in each case only pursuant to a tender offer,
exchange offer, merger or other business combination involving the acquisition
or offer to acquire 100% of the Common Stock not owned by TD and its Affiliates
or the R Parties, as applicable, which (A) is conditioned upon the receipt of
Unaffiliated Stockholder Approval (provided that, for purposes of this
Section 6.3(d)(i) only, for purposes of determining whether Unaffiliated
Stockholder Approval has been received, shares of Common Stock Beneficially
Owned by any R Party (in addition to TD and its Affiliates) shall be excluded
from such calculation entirely) and (B) in the case of any such transaction to
be effected by means of a tender or exchange offer, includes a commitment by TD
or such Affiliate or the R Parties, as applicable, to promptly consummate a
merger (which may be a short-form merger) to acquire any remaining shares of
Common Stock at the same price in the event it obtains, pursuant to such tender
or exchange offer, such level of ownership of such classes of Capital Stock that
would be sufficient to effect a merger pursuant to Section 251 or Section 253 of
the DGCL or any successor provision;

     (ii) the provisions of Sections 2.3, 5.1, 5.2, 5.5, 5.7, and Articles I,
III, IV and VI shall continue in effect in accordance with their terms; and

     (iii) Following the expiration of such Post-Termination Period, all such
provisions that survived during such Post-Termination Period shall terminate in
their entirety, except for this Section 6.3 and Sections 5.1, 6.7 and 6.12,
which shall survive in accordance with their terms.

          (e) Nothing in this Section 6.3 shall be deemed to release any party
from any liability for any breach of this Agreement occurring prior to the
termination hereof or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement.

          (f) Within one Business Day after the occurrence of an event that
would result in the termination of this Agreement pursuant to paragraph (c)(iii)
of this Section 6.3, TD shall provide written notice of such occurrence to the
Company and each other party to this Agreement. Within one Business Day after
the occurrence of an R Party Termination Event, JR shall provide written notice
after such occurrence to the Company and each other party to this Agreement.
Within one Business Day after the occurrence of an event that would result in
the termination of this Agreement pursuant to paragraphs (c)(v) or (c)(vi) of
this Section 6.3, the Company shall provide written notice of such occurrence to
each other party to this Agreement. If TD determines in its good faith judgment
that an event that would result in a Termination Event of the type described in
paragraph (c)(iv) of this Section 6.3 has occurred, TD shall provide written
notice of such occurrence to the Company and each other party to this Agreement
within one Business Day after such determination. Promptly following the
occurrence of any Termination Event, any Specified Termination Event and the
expiration of any Post-Termination Period, the Company shall make a public
announcement thereof.

          Section 6.4. Amendment and Waiver. This Agreement may not be amended
except by an instrument in writing signed on behalf of (i) TD, (ii) the R
Parties and (iii) the Company (prior to the Closing Date, by or upon the
authority of the Board of Directors, and from and after the Closing Date, with
the approval of a majority of the Outside Independent



--------------------------------------------------------------------------------



 



37

Directors Committee). Each amendment effected pursuant to the preceding sentence
shall be binding upon each party hereto. In addition, each party hereto may
waive any right of such party hereunder by an instrument in writing signed by
such party and delivered to the Company. The failure of any party to enforce any
of the provisions of this Agreement shall in no way be construed as a waiver of
such provisions and shall not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.

          Section 6.5. Certain Actions. Unless otherwise expressly provided
herein, whenever any action or consent is required to be taken under this
Agreement by the R Parties (as a group, as opposed to the exercise or
performance by an R Party of its individual rights or obligations hereunder), it
shall be by the representative of the R Parties specified in writing by the
holders of a majority of the Voting Securities Beneficially Owned, in the
aggregate, by the R Parties to the Company and TD from time to time, who shall
initially be J. Joe Ricketts. By executing and delivering this Agreement, each R
Party irrevocably agrees that each other party hereto may act and rely upon any
notice or instruction given in accordance with the preceding sentence, and each
R Party agrees that it shall be bound thereby.

          Section 6.6. Severability. Any term or provision of this Agreement
which is determined by a court of competent jurisdiction to be invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction, and if any provision of this Agreement
is determined to be so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable, in all cases so long as
neither the economic nor legal substance of the transactions contemplated hereby
is affected in any manner materially adverse to any party or its stockholders.
Upon any such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

          Section 6.7. Entire Agreement. Except as otherwise expressly set forth
herein, this Agreement, the Share Purchase Agreement and the Registration Rights
Agreement, together with the several agreements and other documents and
instruments referred to herein or therein or annexed hereto or thereto, embody
the complete agreement and understanding among the parties hereto with respect
to the subject matter hereof and supersede and preempt any prior understandings,
agreements or representations by or among the parties, written or oral, that may
have related to the subject matter hereof in any way. Without limiting the
generality of the foregoing, to the extent that any of the terms hereof are
inconsistent with the rights or obligations of any R Party or TD under any other
agreement with the Company, the terms of this Agreement shall govern.

          Section 6.8. Successors and Assigns; Third Party Beneficiaries.
Neither this Agreement nor any of the rights or obligations of any party under
this Agreement shall be assigned, in whole or in part (by operation of law or
otherwise, except that, in the case of TD or the Company, any transfer by
operation of law in connection with a merger, amalgamation, plan of arrangement
or consolidation or similar business combination transaction shall not be deemed
to be such an assignment), by (i) any R Party without the prior written consent
of TD, (ii) by TD without the prior written consent of the R Parties or (iii) by
the Company without the prior



--------------------------------------------------------------------------------



 



38

written consent of (x) TD and (y) the R Parties; provided that TD and the R
Parties may assign their respective rights and obligations hereunder (in whole
or in part) in connection with, in the case of TD, a Transfer permitted by
paragraph (f) of Section 3.2, and in the case of an R Party, a Transfer
permitted by clauses (g)(ii)-(iv) of Section 3.2 in connection with which the
applicable Transferee executes and delivers to the other parties hereto an
agreement to be subject to, and bound by, the terms of this Agreement to the
same extent as the Transferring R Party; provided that no such assignment shall
relieve TD or such R Party, as the case may be, of any of its obligations
hereunder, and any such transferee may thereafter make corresponding assignments
in accordance with this proviso. Subject to the foregoing, this Agreement shall
bind and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and permitted assigns. The provisions of this
Agreement shall apply, mutatis mutandis, to any holding company set up to hold
the Company or a majority of its assets (including the capital stock of its
Subsidiaries). Nothing in this Agreement, express or implied, is intended to
confer on any Person other than the parties hereto or their respective
successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

          Section 6.9. Counterparts. This Agreement may be executed by facsimile
in separate counterparts each of which shall be an original and all of which
taken together shall constitute one and the same agreement.

          Section 6.10. Remedies. (a) Each party hereto acknowledges that
monetary damages would not be an adequate remedy in the event that each and
every one of the covenants or agreements in this Agreement are not performed in
accordance with their terms, and it is therefore agreed that, in addition to and
without limiting any other remedy or right it may have, the non-breaching party
will have the right to an injunction, temporary restraining order or other
equitable relief in any court of competent jurisdiction enjoining any such
breach and enforcing specifically each and every one of the terms and provisions
hereof. Each party hereto agrees not to oppose the granting of such relief in
the event a court determines that such a breach has occurred, and to waive any
requirement for the securing or posting of any bond in connection with such
remedy.

          (b) All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise or beginning of the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party.

          Section 6.11. Notices. All notices and other communications hereunder
shall be in writing and shall be deemed given if delivered personally,
telecopied (upon telephonic confirmation of receipt), on the first Business Day
following the date of dispatch if delivered by a recognized next day courier
service, or on the third Business Day following the date of mailing if delivered
by registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice.



--------------------------------------------------------------------------------



 



39

If to the Company, to it at:

4211 South 102nd Street
Omaha, Nebraska 68127
Attention: Chief Executive Officer
Fax: (402) 827-8806

and

6940 Columbia Gateway Drive, Suite 200
Columbia, Maryland 21046
Attention: General Counsel
Fax:

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, California 94304
Attention: Larry W. Sonsini
Fax: (650) 493-6811

If to any R Party, to such Party at the address set forth under its name on
Schedule A hereto, with a copy (which shall not constitute notice) to:

Mayer, Brown, Rowe & Maw LLP
71 South Wacker Drive
Chicago, Illinois 60606
Attention: Joseph P. Collins
Fax: (312) 706-9191

If to TD, to it at :

TD Tower, 66 Wellington Street West
Toronto, Ontario M5K 1A2
Attention: General Counsel
Fax: (416) 308-1943

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Lee Meyerson
Fax: (212) 455-2502



--------------------------------------------------------------------------------



 



40

          Section 6.12. Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial. (a) This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware (except to the extent that mandatory
provisions of federal law are applicable), without giving effect to the
principles of conflicts of law. Each of the parties hereto hereby irrevocably
and unconditionally consents to submit to the exclusive jurisdiction of the
Court of Chancery of the State of Delaware or, if under applicable law exclusive
jurisdiction over the Litigation lies with the courts of the United States, any
court of the United States located in the State of Delaware, for any action,
suit, proceeding or investigation in any court or before any Governmental
Authority (“Litigation”) arising out of or relating to this Agreement and the
transactions contemplated hereby. Each of the parties hereto hereby irrevocably
and unconditionally waives, and agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any such Litigation, the defense of
sovereign immunity, any claim that it is not personally subject to the
jurisdiction of the aforesaid courts for any reason other than the failure to
serve process in accordance with this Section 6.12, that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and to the fullest extent permitted by applicable law, that the
Litigation in any such court is brought in an inconvenient forum, that the venue
of such Litigation is improper, or that this Agreement, or the subject matter
hereof, may not be enforced in or by such courts and further irrevocably waives,
to the fullest extent permitted by applicable law, the benefit of any defense
that would hinder, fetter or delay the levy, execution or collection of any
amount to which the party is entitled pursuant to the final judgment of any
court having jurisdiction. Each of the parties irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any and all rights to
trial by jury in connection with any Litigation arising out of or relating to
this Agreement or the transactions contemplated hereby.

          (b) Each of the parties hereto irrevocably consents to the service of
process out of any of the aforementioned courts in any such Litigation by the
mailing of copies thereof by registered mail, postage prepaid, to such party at
its address set forth in this Agreement, such service of process to be effective
upon acknowledgment of receipt of such registered mail. Each of the parties
hereto expressly acknowledges that the foregoing waiver is intended to be
irrevocable under the laws of the State of Delaware and of the United States;
provided that consent by a party to jurisdiction and service contained in this
Section 6.12 is solely for the purpose referred to in this Section 6.12 and
shall not be deemed to be a general submission to said courts or in the State of
Delaware other than for such purpose.

          Section 6.13. Interpretation. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section references are to this Agreement unless otherwise
specified. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. In this Agreement all references to “dollars” or “$” are to United
States dollars.



--------------------------------------------------------------------------------



 



41

          Section 6.14. Effectiveness. Except for Articles I, III and VI and
Sections 2.1 (except paragraph (a)(i)(B) thereof and, to the extent it refers to
paragraph (a)(i)(B), paragraph (a)(i)(D) thereof), 3.1, 3.2, 4.2(a) and 4.7,
which shall become effective as of the execution and delivery of the Share
Purchase Agreement by the parties thereto, this Agreement shall become effective
upon the Closing and prior thereto shall be of no force or effect; provided
that, prior to the Closing Date (i) any consent of the Outside Independent
Directors Committee contemplated by Article III shall instead be given by (x)
TD, in the case of a transfer by an R Party and (y) the R Party, in the case of
a transfer by TD and (ii) the restrictions of Sections 3.1 and 3.2 shall not
apply following a Change in Ameritrade Recommendation (as defined in the Share
Purchase Agreement), except that the requirements with respect to pledges of
Voting Securities contained in the definitions of “Permitted Pledge” and
“Transfer” shall remain in effect. If the Share Purchase Agreement shall be
terminated in accordance with its terms prior to the Closing, this Agreement
shall automatically terminate and be of no force or effect.



--------------------------------------------------------------------------------



 



 

     IN WITNESS WHEREOF, the parties hereto have executed this Stockholders
Agreement as of the date first written above.

              AMERITRADE HOLDING CORPORATION
 
       
 
  By:   /s/ Joseph H. Moglia
 
       
 
      Name: Joseph H. Moglia
 
      Title: Chief Executive Officer
 
            THE TORONTO-DOMINION BANK
 
       
 
  By:   /s/ David Livingston
 
       
 
      Name: David Livingston
 
      Title: Executive Vice President, Corporate Development



--------------------------------------------------------------------------------



 



2

              J. JOE RICKETTS
 
  /s/ J. Joe Ricketts      
 
            MARLENE M. RICKETTS
 
  /s/ Marlene M. Ricketts      
 
            MARLENE M. RICKETTS 1994 DYNASTY TRUST
 
       
 
  By:   /s/ J. Joe Ricketts 
 
       

      Name:  J. Joe Ricketts
 
      Title:    Trustee
 
            J. JOE RICKETTS 1994 DYNASTY TRUST
 
       
 
  By:   /s/ Marlene M. Ricketts
 
       
 
      Name:   Marlene M. Ricketts
 
      Title:     Trustee
 
            RICKETTS GRANDCHILDREN TRUST
 
       
 
  By:    
 
       
 
      Name:
 
      Title: